 Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 1 of 76 Page ID #:237


     Wolfgang F. Hahn, Esq. (SBN. 061385)                          [SPACE BELOW PROVIDED FOR FILING STAMP ONLY]
1
     Wolfgang F. Hahn + Associates
2    7160 Caminito Pepino
     La Jolla, California 92037
3
     Telephone : 858. 535. 1000
4    Telecopier : 858. 456. 5080
     E-Mail Address: ellobo1@san.rr.com
5


6
     Attorneys for Plaintiffs Robert Warren Jackson and Gregory Bauer

7
                          UNITED STATES DISTRICT COURT

8
       CENTRAL DISTRICT COURT OF CALIFORNIA - CENTRAL DISTRICT

9     ROBERT WARREN JACKSON,                      Case No. 2:20-cv-09399-RGK-AGRx
10
     individually and derivatively; and
     GREGORY BAUER, individually and               Removed from Los Angeles Superior Court
11   derivatively;                                 Case No. 20 STCV 32709
12
                                      Plaintiffs,
     v.
13


14
     MOSHE JACOB fka MOSHE                               PLAINTIFFS’ FIRST AMENDED
     SCHNAPP, an individual; GUARDIAN                    COMPLAINT FOR DERIVATIVE
15   PATCH, LLC and,                                     CLAIMS FOR:
16
     BEN CLYMER’S THE BODY SHOP
     PERRIS, LLC, both California limited                [1] BREACH OF FIDUCIARY DUTY;
17   liability companies; RANDOLPH BEN                   [2] AIDING AND ABETTING BREACH
18
     CLYMER, an individual; REKO                         OF FIDUCIARY DUTY; [3] FRAUD –
     HOLDINGS, LLC, a Nevada limited                     CONCEALMENT AND SUPPRESSION;
19   liability company; STANLEY HILLS,                   AND [4] NEGLIGENCE (VERIFIED)
20
     LLC, a Nevada limited liability company;
     YOSSI ATTIA, an individual; ANAT
21
     ATTIA, an individual; J.I.L. VENTURE,
22
     LLC, a Nevada limited liability company;
     ROSEMARIE “PINKY” CLAMOR, an
23
     individual; GLEN EAGLE
24
     ACQUISITIONS CORP. LP, an entity of
     unknown origin and domicile; DARREN
25
     DUNCKEL, an individual; DANNY
26
     RITTMAN, an individual; MANSOUR
     KHATIB, an individual; MICHAEL
27
     MURRAY, an individual; EMPIRE
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                     PAGE 1
 Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 2 of 76 Page ID #:238


     STOCK TRANSFER, INC., a Nevada
1
     corporation; PATRICK MOKROS, an
2    individual; and DOES 1 through 25,
     inclusive,
3


4                                Defendants.
     and
5


6
     GBT TECHNOLOGIES, INC. fka
7    GOPHER PROTOCOL, INC., a Nevada
     corporation;
8


9                          Nominal Defendant.
10

           Plaintiffs ROBERT WARREN JACKSON and GREGORY BAUER, individually
11

     and derivatively on behalf of nominal defendant GBT TECHNOLOGIES, INC., a
12

     Nevada corporation, fka GOPHER PROTOCOL, INC. seek damages against certain
13

     officers, directors, executive consultants and/or affiliates of nominal defendant GBT
14

     TECHNOLOGIES, INC.’s (“nominal defendant GBT”, or “GBT”) that received
15

     material nonpublic information about GBT’s financial results and exploited their
16

     respective executive positions in committing violations of law, including breaches of
17

     fiduciary duties, waste of corporate assets, unjust enrichment and violations of
18

     California Corporations Code that occurred between November 2017 and the present,
19

     including a series of coordinated illegal private stock sales that have caused substantial
20

     monetary losses and other damages to nominal defendant GBT and its shareholders.
21

                        NATURE AND SUMMARY OF THE ACTION
22

           Touting itself as both an “emerging growth company” and “a development-stage
23

     company”, over a period of years, nominal defendant GBT(Gopher),1 trading as a
24


25
           1
                  Until its most recent name change on or about 29 July 2019, the series of
26   events complained of herein occurred primarily while nominal defendant GBT was conducting
     business solely under the name of Gopher Protocol, Inc. Accordingly, in the context of this
27
     Complaint, the terms “nominal defendant GBT”, “nominal defendant GBT(Gopher)” or
     “GOPHER are used interchangeably to describe nominal defendant GBT.
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                     PAGE 2
 Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 3 of 76 Page ID #:239


1    “penny stock” 2 on the OTCQB, entered into a plethora of business transactions, seeking
2    debt and equity growth financing through acquisitions and joint ventures funded
3    primarily by the sale and transfer of large volumes of GBT(Gopher’s) issued, but
4    unregistered securities, routinely relying upon exemptions allegedly available under
5    Section 4(a)(2) of the Securities Act and/or Rule 506 of Regulation D.3 Each of the
6    named Individual Insider Defendants owed nominal defendant GBT(Gopher) and its
7    shareholders the highest fiduciary duties of loyalty, good faith, fair dealing, due care,
8    and oversight in managing and administering GBT(Gopher’s) business affairs, ensuring
9    strict compliance with all applicable laws, rules and regulations, particularly the
10   Company’s insider trading policy, and establishing appropriate criteria for officers,
11   directors, executive consultants and affiliated entities restricted from trading in
12   GBT(Gopher’s) stock, thereby avoiding the illegal sale of nominal defendant
13   GBT(Gopher’s) common shares by any insiders around and in between quarterly
14   earnings announcements. On a regular basis, each of the named Individual Insider
15   Defendants had access to and received material nonpublic information pertinent to
16   GBT(Gopher’s) periodic earnings, financial results and their relative sustainability. Each
17   of these Individual Insider Defendants was responsible, to some degree, in the
18   preparation and filing of federally mandated Form 10-Q’s (quarterly reports), 4 10-K’s
19   (Annual Reports) and Form 8-K’s, when required,5 with the Securities and Exchange
20          2
                     Historically, "penny stocks" in micro or nano cap public companies have always
21
     been considered highly risky investments due to their size, stability, and potential for
     manipulation.
             3
22                   Under the federal securities laws, any offer or sale of a security must either be
     registered with the SEC or meet an exemption. Historically, a majority of GBT’s issuance
23   unregistered securities and their offer and sale of securities were made in reliance upon the
     exemptions contained in Section 4(a)(2) of the Securities Act (“Private Placement”) and/or
24
     Rule 506 of Regulation D promulgated thereunder.
             4
25                   Form 10-Q Reports include unaudited financial statements and provide a
     continuing view of a company's financial position during the year, which must be filed for each
26   of the first three (3) fiscal quarters of a company's fiscal year.
             5
                     Form 8-K Reports provide updates of certain material corporate events on a
27
     more current basis and are used to announce major events or developments that
     shareholders should know about.
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                     PAGE 3
 Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 4 of 76 Page ID #:240


1    Commission (“SEC”) and press releases, that responsibly disseminated GBT(Gopher’s)
2    management’s comprehensive assessments and summaries of GBT’s financial
3    performance, finances, financial outlook, risks, opportunities and current operations in
4    candid and transparent manner.
5          Instead, starting in the fourth quarter of 2017 and continuing to the present, these
6    Individual Insider Defendants have engaged in the following fraudulent acts and
7    conduct:
8
          (i)    Engaging in a continuous pattern of “assembly line-like” illusory
9                transactions sorely lacking true value, fashioned and structured to appear
                 as legitimate business transactions, either (1) seeking debt financing
10
                 through the issuance of promissory notes convertible to Gopher shares of
11               common stock; or (ii) acquisitions and joint ventures whereby
                 GBT(Gopher) allegedly obtained part-ownership and/or exclusive
12
                 licensing rights to allegedly valuable intellectual the equity convertible
13               and equity growth financing through utilizing Securities Purchase
                 Agreements or funded primarily by the sale and transfer of large volumes
14
                 of GBT(Gopher’s) issued, but unregistered securities and regularly and
15               routinely reported in GBT’s press releases and its 8-K, 10-Q and 10-K
                 Forms (“Reports”) filed with the SEC.
16


17               (a) GBT(Gopher) touted itself as “an emerging growth company that is
18
                     creating and patenting innovative mobile microchip (ICs) and
                     software technologies based on the GopherInsight ™ technology
19                   platform.” 6
20
                 (b) By way of example, GBT(Gopher) entered into a transaction with
21                   defendant Guardian Patch, LLC, an entity solely controlled by
22
                     insider defendant Moshe, whereby “on 29 March 2016, the
                     Company Gopher “contributed all of its rights relating to its
23                   proprietary microchip that is within a sticky patch package (the
24
                     “Patch”) to Guardian in consideration of 50% of the profits
                     generated by Guardian LLC, and a commitment from Guardian
25                   LLC” to invest “all needed funds for the purpose of developing the
26


27
           6
                  See, p. 4, (or, p. 5/108, GBT’s 2018 Annual Report dated 27 March 2019.
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                     PAGE 4
 Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 5 of 76 Page ID #:241


                        Patch and related products to the Patch, as well as funding the
1
                        working capital needs of the Company.” 7
2

                   (c) Albeit that its GopherInsight™ technology had never generated
3
                       any income whatsoever, on 25 September 2018, GBT(Gopher)
4                      “entered into a Joint Venture Interest Purchase Agreement with
                       Guardian, LLC pursuant to which the Company purchased
5
                       Guardian LLC’s 50% interest in a joint venture (‘JV Interest’)
6                      previously entered between the parties in March 2016 . . .” In
                       return, Guardian was issued 12,500,000 shares of GBT(Gopher’s)
7
                       common stock valued at $11,750,000 “based on the closing stock
8                      price of the Company’s common stock at the date of the
                       Agreement.” 8
9


10        (ii)    Fraudulently hyped and artificially “puffed up” GBT(Gopher’s) financial
11
                  viability, through false and misleading Form 8-K, 10-Q and 10-K filings
                  and press releases, intentionally misleading investors by concealing and
12                failing to honestly report that, while GBT’s 1 September 2017
13
                  acquisition of the “Preway/UGO (Assets) generated what would appear
                  to be considerable gross income, when all expenses were considered”,
14                GBT(Gopher’s) Preway/UGO operations were neither “actually
15
                  profitable” nor sustainable; 9

16        (iii)   Concurrently, orchestrating, managing and systematically coordinating a
17
                  “market manipulation fraud” scheme (commonly referred to as a “pump-
                  and-dump”) designed to artificially inflate and boost the price of GBT’s
18                stock through the dissemination of false, misleading, positive and highly
19
                  exaggerated public reports, statements, press releases and promotions;

20                (a)   Included in GBT’s promotional activities, a “stealth promotional
21
                        network” by hiring and compensating a small army of writers,
                        both real and imaginary, who systematically posted hundreds of
22                      bullish and highly favorable analysis pieces about GBT across
23
                        numerous investment sites, surreptitiously touting GBT’s stock,
                        without disclosing that they had been compensated. In effect,
24                      members of the public, in reading and reviewing these posted
25

           7
26              See, p. 53 (or, p. 72/114, GBT’s 2017 Annual Report dated 11 April 2018.
           8
                See, p. 9 (or, p. 10/108, GBT’s 2018 Annual Report dated 27 March 2019.
          9
27
                p. 29, ¶ 60 A, ll. 17-18; p. 35, ¶ 83 C., ll. 11-12, GOPHER’s SACC filed 12
     November 2019 in related matter (Case No. 19 STCV 03320).
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                     PAGE 5
 Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 6 of 76 Page ID #:242


                        bullish and highly favorable analysis, were lead to believe that
1
                        these were impartial analysis rather than paid advertising;
2

          (iv)    Coupled with various manipulative trading stratagems, all with the
3
                  intended purpose of giving the market the false impression that there was
4                 real demand for GBT(Gopher’s) securities, thereby manipulating the
                  price of nominal defendant GBT(Gopher’s) publicly-traded common
5
                  shares in the marketplace higher through their coordinated plan of short-
6                 term hype (“pump”); and
7
           (v)    Then selling their purportedly unrestricted shares at the top of the market
8                 (“dump”) for their own illicit personal financial gain and benefit,
                  ultimately leaving those who bought on the ascent with huge losses as
9
                  GBT(Gopher’s) shares of common stock inevitably crashed, all to the
10                direct detriment of nominal defendant GBT(Gopher), its shareholders,
11
                  including plaintiffs JACKSON and BAUER.10

12
            By engaging in these acts and pattern of conduct, the named Individual Insider
13
     Defendants, and each of them, collectively orchestrated a series of transactions in
14
     nominal defendant GBT(Gopher’s) shares of common stock creating actual or apparent
15
     active trading in GBT(Gopher’s) securities, raising and/or depressing the price of
16
     nominal defendant GBT(Gopher’s) securities for the purpose of inducing the purchase or
17
     sale of such securities by others, while concurrently selling and unloading their
18
     unregistered GBT(Gopher’s) shares of common stock. In this manner, the named
19
     Individual Insider Defendants artificially created and manufactured the false or
20
     misleading appearance of active trading in nominal defendant GBT(Gopher’s) shares of
21
     common stock and crafted a false and misleading appearance with respect to the market
22
     for GBT(Gopher’s) shares of common stock.
23
            10
                    “Pump and dump” (“P + D”) is a form of securities fraud that involves artificially
24
     inflating the price of an owned stock through false and misleading positive statements, in
25   order to sell the cheaply purchased stock at a higher price. Once the operators of the scheme
     "dump" (sell) their overvalued shares, the price falls and investors lose their money. This is
26   most common with small cap and very small corporations, i.e. "microcaps". Typically, P + D
     schemes target the category of stocks most often associated with this scheme, namely,
27
     “penny stocks”.
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                     PAGE 6
 Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 7 of 76 Page ID #:243


1                              PRELIMINARY ALLEGATIONS
2    Plaintiffs
3          1.     Plaintiff ROBERT WARREN JACKSON (“plaintiff JACKSON”, or
4    “JACKSON”) is an individual, who is, and at all times relevant to this action, was a
5    resident of the State of Alabama and is currently the owner of Three Million (3,000,000)
6    shares of nominal defendant GBT’s common stock (CUSIP 38268V108/Share
7    Certificate No. B75637; No. 451451) and presently has an executed Stock Warrant
8    Agreement dated 31 August 2017 s for the purchase of an additional Five Million
9    (5,000,000) shares of nominal defendant GBT’s common stock.
10         2.     Plaintiff GREGORY BAUER (“plaintiff BAUER”, or “BAUER”) is an
11   individual, who is, and at all times relevant to this action, was a resident of conducted
12   business in Cobb County, State of Georgia, is currently the owner of Two Million
13   (2,000,000) shares of nominal defendant GBT’s common stock (CUSIP 38268V108/
14   Certificate No. B75630; No. 447) and presently holds an executed Stock Warrant
15   Agreement also dated 1 September 2017 for the purchase of an additional Four Million
16   (4,000,000) shares of nominal defendant GBT’s common stock.
17   Nominal Corporate Defendant
18         3.     Plaintiffs JACKSON and BAUER are informed and believe and thereon
19   allege that, at all times relevant herein, defendant MO JACOB fka MOSHE SCHNAPP
20   (“defendant JACOB”, or “JACOB”) formed or caused to be formed three (3) Nevada
21   corporations, namely: (1) Forex International Trading Corp. (“FOREX”) on 22 July
22   2009, serving as its Incorporator and its initial Chief Executive Officer (“CEO”); (2)
23   GBT Technologies, Inc. also on 22 July 2009; and (3) subsequently on 13 February 2015
24   (after FOREX’s expulsion from the second tier OTCBQ trading platform by the OTC
25   Markets Group), defendant Gopher Protocol, Inc. (“GOPHER”). Each of these
26   corporations were organized under the laws of the State of Nevada with their principal
27   places of business in Los Angeles County, State of California, most recently at 2500
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                     PAGE 7
 Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 8 of 76 Page ID #:244


1    Broadway, Suite F-125, Santa Monica, California 90404. Initially, both GOPHER and
2    GBT were wholly owned subsidiaries of FOREX. In February 2015, FOREX entered
3    into a merger with GOPHER with FOREX the “surviving corporation”, which then
4    changed its name to GOPHER, Subsequently, on 29 July 2019, again after a merger with
5    GBT, defendant GOPHER, as the “surviving corporation”, filed an amendment to its
6    Articles of Incorporation amending its name to GBT Technologies, Inc.
7          4.     Through its Individual Insider Defendants, at all times relevant herein,
8    nominal defendant GBT held itself out as “a development-stage” and “emerging growth
9    technology company” focusing on wireless communications infrastructure through
10   advanced chip design that has developed a portfolio of Intellectual Property integral to
11   the rollout of the Internet of Things (“IoT”), as well as applications relating to artificial
12   intelligence. GBT(Gopher’s) openly claimed that it owned and controlled a portfolio of
13   Intellectual Property that when commercialized would include smart microchips, mobile
14   application software and supporting Cloud software. GBT(Gopher’s) technology
15   contemplates the creation of a global network with the core of its system to hinge and
16   depend upon its advanced microchip technology that would be able to be installed in any
17   mobile device worldwide. GBT(Gopher’s) envisioned this system as an internal, private
18   network between all enabled mobile devices providing shared processing, advanced
19   mobile database management/sharing and enhanced mobile features.
20         5.     At all times relevant herein, defendant GBT(Gopher’s), given its desire that
21   its common shares be traded publicly, filed regular and periodic reports with the
22   Securities and Exchange Commission’s (“SEC”) EDGAR filing system, the SEC’s
23   required filing format, containing financial results and other material information
24   typically through its filing of SEC Forms 10-Q, 10-K and 8-K. At all relevant times,
25   until 22 May 2019, defendant GBT(Gopher’s) stock was publicly traded under the
26   symbol (OTCQB; GOPH)
27


28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                     PAGE 8
 Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 9 of 76 Page ID #:245


1          6.     Headquartered in New York, OTC Markets Group is the owner and
2    operator of the largest U.S. electronic quotation and trading system for the over-the-
3    counter (“OTC”) securities providing price and liquidity information for almost 10,000
4    over-the-counter securities. The OTC Markets Group designates securities in one of
5    three (3) markets to indicate the level of financial and corporate disclosure provided by
6    the companies using its quotation system.
7
                 (i)    The OTCQX market includes both multinational companies
8                       seeking access to U.S. investors and domestic growth companies.
                        To be traded on this tier, companies must undergo a qualitative
9
                        review by OTC Markets Group. Companies are not required to be
10                      registered with or reporting to the SEC, but they must post financial
                        information with OTC Markets Group. In addition, U.S. companies
11
                        must be ongoing operations (i.e., no shells) and may not be in
12                      bankruptcy, while foreign issuers must meet the requirements of
                        qualified foreign exchanges. Additional oversight of OTCQX
13
                        securities is provided by requiring every issuer to be sponsored by
14                      approved third-party investment banks or law firms, called OTCQX
                        Sponsors.
15


16               (ii)   The OTCQB® Venture Market contains a one penny ($0.01) bid
17
                        price requirement "intended to remove companies that are most
                        likely to be the subject of dilutive stock fraud schemes and
18                      promotions". Each company verifies via an annual OTCQB
19
                        Certification, signed by the company CEO or CFO, that their
                        company information is current, including information about a
20                      company’s reporting status, company profile, information on
21
                        management and boards, major shareholders, law firms, transfer
                        agents, and IR/PR firms. Investor confidence improves when there
22                      is more information about a company’s ownership structure,
23
                        professional advisors and service providers. This certification will
                        be required for any security newly qualified to be publicly quoted
24                      by a broker-dealer under SEC Rule 17 CFR § 240.15c2-11, or
25
                        when a Pink traded company becomes a current SEC reporting
                        company, beginning May 1, 2014. International Reporting
26                      companies are also allowed to upgrade from Pink to OTCQB if
27
                        they publish their Rule § 12g3-2(b) compliant disclosure online and
                        verify their company profile.
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                     PAGE 9
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 10 of 76 Page ID #:246


1
                       NB The SEC only recognizes the OTCQX and OTCQB as established
2                      public markets.
3
                 (iii) The Pink® Open Market is the lowest and most speculative tier of
4                      the three marketplaces for the trading of OTC stocks. It is an open
                       market that has no financial standards or reporting
5
                       requirements. The stock of companies in the Pink tier are not
6                      required to be registered with the SEC. Companies in this category
                       are further categorized by the level and timeliness of information
7
                       they provide to investors and may have current, limited, or no
8                      public disclosure. (emp. add.)
9


10         7.     It is important to note that, apart from the OTCQX market, which has rules
11   that include financial requirements, the designations do not signify issuer quality or
12   merit of any security. Designation is based on the level and timeliness of a company's
13   disclosure and OTCQB and any of the Pink categories can include both high quality as
14   well as speculative, distressed, or highly questionable companies. Strict promotion
15   policies have been enacted to flag these companies and deny their application for trading
16   if they engage actively in campaigns marked by misleading information or manipulative
17   promotions. (emp. add.) Wikipedia, OTC Markets Group.
18   Director, Officer and Executive Consultant Defendants
19         8.     Plaintiffs JACKSON and BAUER are informed and believe and thereon
20   allege that defendant MO JACOB fka MOSHE SCHNAPP (“defendant JACOB”) is an
21   individual, who is, and at all relevant to this action, was a resident of the County of Los
22   Angeles and conducted business in the County of Los Angles, State of California. At all
23   times relevant herein, defendant JACOB possessed and exercised, directly or indirectly,
24   the power to control, direct and/or cause the direction of nominal defendant GBT’s
25   management, its Board of Directors and its executive consultant in the implementation
26   of GBT(Gopher’s) policies, business transactions and all corporate decisions whether
27   through the ownership of voting securities and practices, by contract or otherwise. Since
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 10
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 11 of 76 Page ID #:247


1    its inception on 22 July 2009, defendant JACOB has had an intimate knowledge of
2    GBT(Gopher), participated in its day-to-day affairs and has had, and exercised, the
3    powers to control GBT(Gopher’s) corporate actions. Intentionally avoiding any official
4    corporate title or office to skirt liability, defendant JACOB provided GBT(Gopher’s)
5    leadership, acted as nominal defendant GBT(Gopher’s) chief executive officer and in
6    sworn testimony, testified that he acted as “a consultant to (Gopher’s) officers and board
7    of directors . . “regarding (any and all) potential transactions for the past 4 or 5 years.” 11
8           9.     Plaintiffs JACKSON and BAUER are informed and believe and thereon
9    allege that defendant MICHAEL MURRAY (“defendant MURRAY”) is an individual,
10   who is, and at all relevant to this action, was a resident of the County of Los Angeles and
11   has acted as nominal defendant GBT’s President/Chief Executive Officer, Chairman of
12   the Board, Chief Financial Officer, Corporate Secretary and Director.
13          10.    Plaintiffs JACKSON and BAUER are informed and believe and thereon
14   allege that defendant DANNY RITTMAN (“defendant RITTMAN”) is an individual,
15   who is, and at all relevant to this action, was a resident of the County of San Diego and
16   regularly conducts business in the County of Los Angeles, at times acting as
17   GBT(Gopher’s) Chief Executive Officer, Chief Technology Officer and Director.
18          11.    Plaintiffs JACKSON and BAUER are informed and believe and thereon
19   allege that defendant MANSOUR KHATIB ("defendant KHATIB”) is an individual,
20   who is, and at all times relevant to this action, was a resident of the County of Los
21   Angeles, has acted in various official capacities on nominal defendant GBT(Gopher’s)
22   behalf, including that of Interim Chief Executive Officer, Corporate Treasurer and
23   Secretary,12 while conducting GBT(Gopher’s) business operations in the Los Angeles
24

            11
25                p. 4, ¶ 2, Final Award dated 31 January 2020 (JAMS Case Reference No.
     126005395) reported by GBT on 3 February 2020 in its Form 8-K with Award attached as
26   Exh. 99-1.
           12
                  Interestingly, as of date of this Complaint, Mr. Khatib is listed as the Corporate
27
     Secretary and Treasurer on the Nevada Secretary of State’s Website, while on the California
     Secretary of State’s Website, he is unlisted.
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 11
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 12 of 76 Page ID #:248


1    County as defendant GBT(Gopher’s) Chief marketing Officer (“CMO”), Interim Chief
2    Executive Officer, Chief Marketing Officer, Corporate Secretary and Treasurer and
3    Director. Defendant KHATIB is, and was, and at all times relevant to this action,
4    responsible for overseeing and maintaining GBT(Gopher’s) internal control system to
5    ensure compliance with was being properly and continuously enforced and
6    implemented, as evidenced by GBT’s press release and information provided by
7    GBT(Gopher) to the OTC Markets Group on or about 13 December 2017.
8          12.    Plaintiffs JACKSON and BAUER are informed and believe and thereon
9    that defendant DARREN DUNCKEL (“defendant DUNCKEL”, or “DUNCKEL”) is an
10   individual, who is, and at all times relevant to this action, was a resident of the County of
11   Los Angeles and conducted business in the County of Los Angeles. , since 1 April 2018
12   acting in the capacity of defendant GBT(Gopher’s) Chief Executive Officer. In addition,
13   commencing sometime in 2011 through a date presently unknown, defendant
14   DUNCKEL served as FOREX’s Chief Executive Officer. Since the summer of 2017,
15   prior to its name change, he, according to his sworn testimony, provided “shareholder
16   analytics to evaluate shareholder movements with respect to” nominal defendant
17   GBT(Gopher).
18         13.    Plaintiffs JACKSON and BAUER are informed and believe and thereon
19   allege that defendant ROSEMARIE “PINKY” CLAMOR (“defendant CLAMOR”, or
20   “CLAMOR”) is an individual, who is, and at all times relevant to this action, was a
21   resident of the County of Los Angeles and conducted business in the County of Los
22   Angeles, acting as executive consultant and agent of defendant GBT(Gopher).
23         14.    Plaintiffs JACKSON and BAUER are informed and believe and thereon
24   allege that defendant RANDOLPH BEN CLYMER (“defendant CLYMER”) is an
25   individual, who is, and at all relevant to this action, was a resident of the County of
26   Riverside and has acted as defendant
27   GUARDIAN PATCH, LLC’s Manager since 11 August 2017 and conducted business
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 12
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 13 of 76 Page ID #:249


1    with nominal defendant GBT in the City and County of Los Angeles.
2          15.   Plaintiffs JACKSON and BAUER are informed and believe and thereon
3    allege that defendant defendants YOSSI ATTIA and ANAT ATTIA (collectively,
4    “defendants ATTIA”) are each individuals, who are, and remain, at all relevant to this
5    action, residents of the County of Los Angeles and conducting business in the County of
6    Los Angles and wholly controlled and dominated defendant STANLEY HILLS, LLC.
7    Controlling and Affiliate Shareholder Defendants
8          16.   Plaintiffs JACKSON and BAUER are informed and believe and thereon
9    allege that defendant GUARDIAN PATCH, LLC (“defendant GUARDIAN”, or
10   “GUARDIAN”) is a California liability company, formed and organized on 1 March
11   2016 under the laws of the State of California by defendant JACOB, as its organizer,
12   with its principal place of business at 12203 Magnolia Avenue, Riverside, California
13   92503, conducting business in the County of Los Angeles and wholly controlled and
14   dominated by defendant JACOB with the assistance and full cooperation of defendant
15   CLYMER, who became defendant GUARDIAN’s Manager on 11 August 2017.
16         17.   Plaintiffs JACKSON and BAUER are informed and believe and thereon
17   allege that defendant BEN CLYMER’S THE BODY SHOP PERRIS, LLC (“defendant
18   BODY SHOP”, or “BODY SHOP”) is a California liability company, formed and
19   organized on 6 July 2016 under the laws of the State of California by defendant BEN
20   CLYMER, as its organizer, with its principal place of business at 12203 Magnolia
21   Avenue, Riverside, California 92503, conducting business in the County of Los Angeles
22   and wholly controlled and dominated by defendant CLYMER with the assistance and
23   full cooperation of defendant JACOB, who became defendant GUARDIAN’s Manager
24   on 11 August 2017.
25         18.   Plaintiffs JACKSON and BAUER are informed and believe and thereon
26   allege that, at all times relevant herein, defendant REKO HOLDINGS, LLC (“defendant
27   REKO”) is and remains a Nevada limited liability company, formed and organized
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 13
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 14 of 76 Page ID #:250


1    under the laws of the State of Nevada with Robert M. Yaspan as its Manager, as of 25
2    January 2018. Although defendant REKO is not qualified to do business in the State of
3    California, REKO is wholly controlled by defendant MOSHE JACOB who owns
4    100.0% of its membership interest are owned by conducts regular business activities in
5    the City and County of Los Angeles. Plaintiffs JACKSON AND BAUER are further
6    informed, believe and thereon allege that defendant REKO, at one point, prior to its sale
7    of approximately of 33,000,000 shares of GBT common stock owned or controlled
8    approximately 70,000,000 shares of GBT’s common stock, representing a significant
9    percentage of GBT(Gopher’s) total issued and outstanding shares, while its equitable
10   ownership of defendant REKO’s membership interest structure is not publicly
11   manifested.
12         19.     Plaintiffs JACKSON and BAUER are informed and believe and thereon
13   allege that defendant GLEN EAGLE ACQUISITIONS, LP aka GLEN EAGLE
14   ACQUISITIONS CORP., LP (“defendant GLEN EAGLE, or, “GLEN EAGLE”) is an
15   entity of unknown origin, specializing in building and consolidating synergist businesses
16   within the Internet of Things (IoT), Artificial Intelligence (“AI”) and mobile
17   technologies and wholly controlled and dominated by defendant DUNCKEL, as its
18   managing partner.
19         20.     Plaintiffs JACKSON and BAUER are informed and believe and thereon
20   allege that defendant STANLEY HILLS, LLC (“defendant S. HILLS”) is a Nevada
21   limited liability company, formed and organized under the laws of the State of Nevada,
22   qualified to do business in California with its principal place of business at 10611/2 N.
23   Spaulding Avenue, West Hollywood, California 90046, wholly controlled and
24   dominated by defendants ATTIA.
25          21. Plaintiffs JACKSON and BAUER are informed and believe and thereon
26   allege that defendant J.I.L. VENTURE, LLC (“defendant JIL”) is and remains a Nevada
27   limited liability company, formed and organized under the laws of the State of Nevada
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 14
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 15 of 76 Page ID #:251


1    and, although conducting business in Los Angeles, California, is not qualified to do
2    business in the State of California and is wholly controlled and dominated by defendant
3    CLAMOR.
4    Corporate Transfer Agent + Controlling Executive/Principal Defendants
5          22.    Plaintiff JACKSON and BAUER are informed and believe and thereon
6    allege that, at all times relevant herein, defendant EMPIRE STOCK TRANSFER, INC.
7    (“defendant EMPIRE”, or “EMPIRE”) is a Nevada corporation, formed and organized
8    under the laws of the State of Nevada, with its principal place of business in the City of
9    Henderson, Clark County, Nevada, regularly doing business with California corporations
10   and their executives. Stock transfer agents, such as EMPIRE, are regulated by the SEC
11   pursuant to Section 17A of the Securities Act of 1934 (“Exchange Act”), which
12   regulations are designed to ensure that transfer agents act promptly and adhere to their
13   duties and responsibilities to both the issuer and its shareholders. In addition, State laws
14   governing the activities of a transfer agent are based on Article 8, California’s
15   Commercial Code, which covers investment securities and spells out the rights and
16   liabilities of the buyer, seller, and transfer agent in transactions involving securities. At
17   all times relevant herein until on or around 19 March 2019, defendant EMPIRE was
18   GBT(Gopher’s) appointed stock transfer agent and in that capacity processed all of its
19   common and preferred stock transfers.
20         23.    Plaintiffs JACKSON and BAUER are informed and believe and thereon
21   that defendant PATRICK MOKROS (“defendant MOKROS”) is an individual, who is,
22   and at all times relevant to this action, while a resident of the State of Ohio, conducts
23   business in both Henderson, Nevada and the City and County of Los Angeles, State of
24   California acting in the capacity of defendant GOPHER’s Chief Executive Officer.
25   “Alter Ego” Allegations As To Certain Individual Insider Defendants
26         24.    Plaintiffs JACKSON and BAUER are informed and believe and thereon
27   allege that, at all times relevant herein, defendant GUARDIAN was the “alter ego” of
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 15
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 16 of 76 Page ID #:252


1    defendants JACOB and CLYMER either as the sole managers and owners of all of
2    defendant GUARDIAN ’s membership interests and/or wholly controlled all legal and/or
3    equitable interests of defendant GUARDIAN, such that there now exists, and has at all
4    times relevant herein, existed, a unity of interest in ownership between defendants
5    JACOB and CLYMER and defendant GUARDIAN, such that any individuality and
6    separateness between these defendants, such that defendant GUARDIAN is a mere shell
7    and sham without capital, assets, stock or stockholders. Defendants JACOB and
8    CLYMER have completely, totally and unqualifiedly controlled, dominated, managed
9    and operated defendant GUARDIAN and intermingled its assets with their own.
10   Defendant GUARDIAN was conceived, intended and used by defendants JACOB,
11   CLYMER and possibly others, as a device and/or artifice intentionally designed to avoid
12   individual liability and for the purpose of substituting a financially insolvent corporate
13   entity in the place and stead of individual defendants JACOB and CLYMER to assist in
14   diverting and secreting assets for defendants JACOB and CLYMER’s personal benefit
15   and economic gain and enrichment to the detriment of nominal defendant GBT and its
16   shareholders.
17         25.    Plaintiffs JACKSON and BAUER are informed and believe and thereon
18   allege that, at all times relevant herein, defendant REKO was the “alter ego” of
19   defendants JACOB either as the sole managers and owners of all of defendant ’s
20   membership interests and/or wholly controlled all legal and/or equitable interests of
21   defendant , such that there now exists, and has at all times relevant herein, existed, a
22   unity of interest in ownership between defendants JACOB and CLYMER and defendant
23   , such that any individuality and separateness between these defendants, such that
24   defendant is a mere shell and sham without capital, assets, stock or stockholders.
25   Defendants JACOB and CLYMER have completely, totally and unqualifiedly
26   controlled, dominated, managed and operated defendant and intermingled its assets with
27   their own. Defendant was conceived, intended and used by defendants JACOB,
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 16
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 17 of 76 Page ID #:253


1    CLYMER and possibly others, as a device and/or artifice intentionally designed to avoid
2    individual liability and for the purpose of substituting a financially insolvent corporate
3    entity in the place and stead of individual defendants JACOB and CLYMER to assist in
4    diverting and secreting assets for defendants JACOB and CLYMER’s personal benefit
5    and economic gain and enrichment to the detriment of nominal defendant GBT and its
6    shareholders.
7          26.    Plaintiffs JACKSON and BAUER are informed and believe and thereon
8    allege that, at all times relevant herein, defendant GLEN EAGLES ACQUISITIONS
9    CORP. LP (“defendant GLEN EAGLE”, or “GLEN EAGLE) is an entity of unknown
10   origin and domicile was the “alter ego” of defendant DUNCKEL either as the sole
11   director, officer, principal and/or owner of defendant GLEN EAGLE and/or wholly
12   controlled all legal and/or equitable interests of defendant GLEN EAGLE, such that
13   there now exists, and has at all times relevant herein, existed, a unity of interest in
14   ownership between defendant DUNCKEL, such that any individuality and separateness
15   between these two (2) defendants, such that defendant GLEN EAGLE is a mere shell
16   and sham without capital, assets, stock or stockholders. Defendant DUNCKEL has
17   completely, totally and unqualifiedly controlled, dominated, managed and operated
18   defendant GLEN EAGLE and intermingled its assets with his own. Defendant GLEN
19   EAGLE was conceived, intended and used by defendant DUNCKEL and possibly
20   others, as a device and/or artifice intentionally designed to avoid individual liability and
21   for the purpose of substituting a financially insolvent corporate entity in the place and
22   stead of individual defendant DUNCKEL to assist him in diverting and secreting assets
23   for defendant DUNCKEL’s personal benefit and economic gain and enrichment to the
24   detriment of defendant GOPHER and its shareholders.
25         27.    Plaintiffs JACKSON and BAUER are informed and believe and thereon
26   allege that, at all times relevant herein, defendant JIL was the “alter ego” of defendant
27   CLAMOR either as the sole director, officer, principal and/or owner of defendant JIL
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 17
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 18 of 76 Page ID #:254


1    and/or wholly controlled all legal and/or equitable interests of defendant JIL, such that
2    there now exists, and has at all times relevant herein, existed, a unity of interest in
3    ownership between defendant CLAMOR and defendant JIL, such that any individuality
4    and separateness between these two (2) defendants, such that defendant JIL is a mere
5    shell and sham without capital, assets, stock or stockholders. Defendant CLAMOR has
6    completely, totally and unqualifiedly controlled, dominated, managed and operated
7    defendant JIL and intermingled its assets with his own. Defendant JIL was conceived,
8    intended and used by defendant CLAMOR and possibly others, as a device and/or
9    artifice intentionally designed to avoid individual liability and for the purpose of
10   substituting a financially insolvent corporate entity in the place and stead of individual
11   defendant CLAMOR to assist him in diverting and secreting assets for defendant
12   CLAMOR’s personal benefit and economic gain and enrichment to the detriment of
13   nominal defendant GBT and its shareholders.
14         28.    Plaintiffs JACKSON and BAUER are informed and believe and thereon
15   allege that, at all times relevant herein, defendant S. HILLS, LLC (“defendant S. HILLS
16   “) was wholly controlled and dominated by defendants ATTIA, such that defendant S.
17   HILLS was the “alter ego” of defendants ATTIA either as the sole director, officer,
18   principal and/or owner of defendant S. HILLS and/or wholly controlled all legal and/or
19   equitable interests of defendant S. HILLS, such that there now exists, and has at all times
20   relevant herein, existed, a unity of interest in ownership between defendants ATTIA and
21   defendant S. HILLS, such that any individuality and separateness between these two (2)
22   defendants, such that defendant S. HILLS is a mere shell and sham without capital,
23   assets, stock or stockholders. Defendants ATTIA have completely, totally and
24   unqualifiedly controlled, dominated, managed and operated defendant S. HILLS and
25   intermingled its assets with their own. Defendant S. HILLS was conceived, intended and
26   used by defendants ATTIA and possibly others, as a device and/or artifice intentionally
27   designed to avoid individual liability and for the purpose of substituting a financially
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 18
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 19 of 76 Page ID #:255


1    insolvent corporate entity in the place and stead of individual defendants ATTIA to
2    assist him in diverting and secreting assets for defendants ATTIA’s personal benefit and
3    economic gain and enrichment to the detriment of defendant GOPHER and its
4    shareholders.
5          29.      Plaintiffs JACKSON and BAUER are informed and believe and thereon
6    allege that, at all times relevant herein, defendant BODY SHOP) was wholly controlled
7    and dominated by defendants CLYMER and JACOB, such that defendant BODY SHOP
8    was the “alter ego” of defendants ATTIA either as the sole director, officer, principal
9    and/or owner of defendant BODY SHOP and/or wholly controlled all legal and/or
10   equitable interests of defendant BODY SHOP, such that there now exists, and has at all
11   times relevant herein, existed, a unity of interest in ownership between defendants
12   ATTIA and defendant BODY SHOP, such that any individuality and separateness
13   between these two (2) defendants, such that defendant BODY SHOP is a mere shell and
14   sham without capital, assets, stock or stockholders. Defendants CLYMER and JACOB
15   have completely, totally and unqualifiedly controlled, dominated, managed and operated
16   defendant BODY SHOP and intermingled its assets with their own. Defendant BODY
17   SHOP was conceived, intended and used by defendants CLYMER and JACOB and
18   possibly others, as a device and/or artifice intentionally designed to avoid individual
19   liability and for the purpose of substituting a financially insolvent corporate entity in the
20   place and stead of individual defendants CLYMER and JACOB to assist him in
21   diverting and secreting assets for defendants CLYMER and JACOB’s personal benefit
22   and economic gain and enrichment to the detriment of defendant GOPHER and its
23   shareholders
24         30.      Plaintiffs JACKSON and BAUER are further informed and believe and
25   thereon allege that defendant RITTMAN has utilized an entity of unknown name and
26   origin operating as his “alter ego” of which he is either the sole director, officer,
27   principal and/or owner of, which he wholly controls all legal and/or equitable interests,
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 19
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 20 of 76 Page ID #:256


1    such that there now exists, and has at all times relevant herein, existed, a unity of interest
2    in his ownership and the unknown entity, such that any individuality and separateness
3    between these two. Upon plaintiff’s discovery of the unknown entity’s identity utilized
4    by defendant RITTMAN, said individual or entity will be joined as a Doe defendant.
5    Management And “Control” Structure Of Nominal Defendant GBT
6          31.    Plaintiffs JACKSON and BAUER are informed and believe and thereon
7    allege that, at all times relevant herein, defendants MURRAY, DUNCKEL, RITTMAN,
8    KHATIB, CLAMOR, YOSSI ATTIA, ANAT ATTIA and through the utilization of
9    various entities, including defendants REKO HOLDINGS, GUARDIAN, JIL, GLEN
10   EAGLE, S. HILLS, BODY SHOP and others presently unknown to plaintiffs – all under
11   the direct control and supervision, directly or indirectly, of defendant JACOB,
12   (collectively, at times, the “Individual Insider Defendants”), usurped control of nominal
13   defendant GBT and have been in charge of all business operations, sales, marketing and
14   promotions, implementation of all of defendant GBT(Gopher’s) business strategies,
15   including but not limited to, its day-to-day operations, the implementation of all
16   financial, accounting, and budgeting of all nominal defendant GBT’s business
17   operations. At all times relevant herein, each of these Individual Insider Defendants had
18   had an intimate knowledge of GBT(Gopher), participated in its day-to-day affairs and
19   collectively, they have had, and exercised the power to control GBT(Gopher’s)
20   corporate actions.
21         32.    Each of the named Individual Insider Defendants owed GBT(Gopher) and
22   its shareholders the highest fiduciary duties of loyalty, good faith, fair dealing, due care,
23   and oversight in managing and administering GBT’s business affairs, ensuring strict
24   compliance with the Company’s insider trading policy and determining the criteria for
25   officers, directors, executive consultants and affiliated entities restricted from trading
26   thereby avoiding the illegal sale of GBT’s common shares by any insiders around and in
27   between quarterly earnings announcements.
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 20
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 21 of 76 Page ID #:257


1          33.    Under the control and leadership of the Individual Insider Defendants,
2    particularly defendants JACOB, DUNCKEL, KHATIB and MURRAY, Touting itself as
3    both an “emerging growth company” and “a development-stage company”, over a period
4    of years, nominal defendant GBT(Gopher), trading as a “penny stock” on the OTCQB,
5    entered into a plethora of business transactions, seeking debt and equity growth
6    financing through acquisitions and joint ventures funded primarily by the sale and
7    transfer of large volumes of GBT(Gopher’s) issued, but unregistered securities, routinely
8    relying upon exemptions allegedly available under Section 4(a)(2) of the Securities Act
9    and/or Rule 506 of Regulation D. Each of the named Individual Insider Defendants
10   owed nominal defendant GBT(Gopher) and its shareholders the highest fiduciary duties
11   of loyalty, good faith, fair dealing, due care, and oversight in managing and
12   administering GBT(Gopher’s) business affairs, ensuring strict compliance with all
13   applicable laws, rules and regulations, particularly the Company’s insider trading policy,
14   and establishing appropriate criteria for officers, directors, executive consultants and
15   affiliated entities restricted from trading in GBT(Gopher’s) stock, thereby avoiding the
16   illegal sale of nominal defendant GBT(Gopher’s) common shares by any insiders around
17   and in between quarterly earnings announcements. On a regular basis, each of the named
18   Individual Insider Defendants had access to and received material nonpublic information
19   pertinent to GBT(Gopher’s) periodic earnings, financial results and their relative
20   sustainability. Each of these Individual Insider Defendants was responsible, to some
21   degree, in the preparation and filing of federally mandated Form 10-Q’s (quarterly
22   reports), 10-K’s (Annual Reports) and Form 8-K’s, when required, with the Securities
23   and Exchange Commission (“SEC”) and press releases, that responsibly disseminated
24   GBT(Gopher’s) management’s comprehensive assessments and summaries of GBT’s
25   financial performance, finances, financial outlook, risks, opportunities and current
26   operations in candid and transparent manner.
27


28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 21
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 22 of 76 Page ID #:258


1          34.   Instead, starting in the fourth quarter of 2017 and continuing to the present,
2    these Individual Insider Defendants have engaged in the following acts and conduct:
3
          (i)    Engaging in a continuous pattern of “assembly line-like” illusory
4                transactions sorely lacking true value, fashioned and structured to appear
                 as legitimate business transactions, either (1) seeking debt financing
5
                 through the issuance of promissory notes convertible to Gopher shares
6                of common stock; or (ii) acquisitions and joint ventures whereby
                 GBT(Gopher) allegedly obtained part-ownership and/or exclusive
7
                 licensing rights to allegedly valuable intellectual the equity convertible
8                and equity growth financing through utilizing Securities Purchase
                 Agreements or funded primarily by the sale and transfer of large
9
                 volumes of GBT(Gopher’s) issued, but unregistered securities and
10               regularly and routinely reported in GBT’s press releases and its 8-K, 10-
                 Q and 10-K Forms (“Reports”) filed with the SEC;
11


12               (a)    GBT(Gopher) touted itself as “an emerging growth company that
13
                        is creating and patenting innovative mobile microchip (ICs) and
                        software technologies based on the GopherInsight ™ technology
14                      platform.” 13
15
                 (b)    By way of example, GBT(Gopher) entered into a transaction with
16                      defendant Guardian Patch, LLC, an entity solely controlled by
17
                        insider defendant Moshe, whereby “on 29 March 2016, the
                        Company Gopher “contributed all of its rights relating to its
18                      proprietary microchip that is within a sticky patch package (the
19
                        “Patch”) to Guardian in consideration of 50% of the profits
                        generated by Guardian LLC, and a commitment from Guardian
20                      LLC” to invest “all needed funds for the purpose of developing
21
                        the Patch and related products to the Patch, as well as funding the
                        working capital needs of the Company.” 14
22


23
                  (c)   Albeit that its GopherInsight™ technology had never generated
                        any income whatsoever, on 25 September 2018, GBT(Gopher)
24                      “entered into a Joint Venture Interest Purchase Agreement with
25
                        Guardian, LLC pursuant to which the Company purchased
                        Guardian LLC’s 50% interest in a joint venture (‘JV Interest’)
26


           13
27
                 See, FN 6 above (GBT’s 2017 Annual Report dated 11 April 2018.
           14
                 See, FN 7 above (GBT’s 2017 Annual Report dated 11 April 2018).
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 22
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 23 of 76 Page ID #:259


                       previously entered between the parties in March 2016 . . .” In
1
                       return, Guardian was issued 12,500,000 shares of GBT(Gopher’s)
2                      common stock valued at $11,750,000 “based on the closing stock
                       price of the Company’s common stock at the date of the
3
                       Agreement.” 15
4

         (ii)    Fraudulently hyped and artificially “puffed up” GBT(Gopher’s)
5
                 financial viability, through false and misleading Form 8-K, 10-Q and
6                10-K filings and press releases, intentionally misleading investors by
                 concealing and failing to honestly report that, while GBT’s 1 September
7
                 2017 acquisition of the “Preway/UGO (Assets) generated what would
8                appear to be considerable gross income, when all expenses were
                 considered”, GBT(Gopher’s) Preway/UGO operations were neither
9
                 “actually profitable” nor sustainable;
10


11
         (iii)   Concurrently, orchestrating, managing and systematically coordinating a
                 “market manipulation fraud” scheme (commonly referred to as a “pump-
12               and-dump”) designed to artificially inflate and boost the price of GBT’s
13
                 stock through the dissemination of false, misleading, positive and highly
                 exaggerated public reports, statements, press releases and promotions,
14               creating the false impression that GBT(Gopher’s) stock was being
15
                 actively traded by independent investors and that its stock was in high
                 market demand;
16


17
                 (a)   Included in GBT’s promotional activities, a “stealth promotional
                       network” by hiring and compensating a small army of writers,
18                     both real and imaginary, who systematically posted hundreds of
19
                       bullish and highly favorable analysis pieces about GBT across
                       numerous investment sites, surreptitiously touting GBT’s stock,
20                     without disclosing that they had been compensated. In effect,
21
                       members of the public, in reading and reviewing these posted
                       bullish and highly favorable analysis, were lead to believe that
22                     these were impartial analysis rather than paid advertising;
23
         (iv)    Coupled with various manipulative trading stratagems, all with the
24               intended purpose of giving the market the false impression that there
25
                 was real demand for GBT(Gopher’s) securities, thereby manipulating
                 the price of nominal defendant GBT(Gopher’s) publicly-traded common
26


27
          15
                  See, FN 8 above (GBT’s 2018 Annual Report dated 27 March 2019).
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 23
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 24 of 76 Page ID #:260


                 shares in the marketplace higher through their coordinated plan of short-
1
                 term hype (“pump”);” and
2

          (v)    Then selling their purportedly unrestricted shares at the top of the
3
                 market (“dump”) for their own illicit personal financial gain and benefit,
4                ultimately leaving those who bought on the ascent with huge losses as
                 GBT(Gopher’s) shares of common stock inevitably crashed, all to the
5
                 direct detriment of nominal defendant GBT(Gopher), its shareholders,
6                including plaintiffs JACKSON and BAUER.
7          35.    By engaging in these acts and pattern of conduct, the named Individual
8    Insider Defendants, and each of them, orchestrated a series of transactions in nominal
9    defendant GBT(Gopher’s) shares of common stock creating actual and/or apparent
10   active trading in GBT(Gopher’s) securities, raising and/or depressing the price of
11   nominal defendant GBT(Gopher’s) securities for the purpose of inducing the purchase or
12   sale of such securities by others, while concurrently selling and unloading their
13   unregistered GBT(Gopher’s) shares of common stock. In this manner, the named
14   Individual Insider Defendants artificially created and manufactured the false or
15   misleading appearance of active trading in nominal defendant GBT(Gopher’s) shares of
16   common stock and crafted a false and misleading appearance with respect to the market
17   for GBT(Gopher’s) shares of common stock.
18   Doe Allegations
19         36.    Plaintiffs JACKSON and BAUER are informed and believe and thereon
20   allege that, at all times relevant hereto, plaintiffs are ignorant of the true names and
21   capacities of the defendants sued herein and DOES 1 through 25, inclusive and therefore
22   sue these defendants by such fictitious names. Plaintiffs will amend this complaint to
23   allege their true names and capacities when ascertained.
24         37.    Plaintiffs JACKSON and BAUER are informed and believe and thereon
25   allege that, at all times relevant hereto, plaintiffs are ignorant of the true names and
26   capacities of the defendants sued herein and DOES 1 through 25, inclusive and therefore
27   sues these defendants by such fictitious names. Plaintiffs will amend this complaint to
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 24
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 25 of 76 Page ID #:261


1    allege their true names and capacities when ascertained. Plaintiff is informed and
2    believes and thereon alleges that these DOE defendants are liable for the damages
3    alleged in this complaint. Plaintiffs JACKSON and BAUER are further informed and
4    believe and thereon allege that each of the above named defendants was and is now the
5    agent, servant, employee and/or representative of each of the other defendants and, in
6    doing the things herein alleged, was acting within the scope of such defendant’s
7    authority as agent, servant, employee, and/or representative with the permission,
8    consent, and ratification of each of the defendants. Each of the fictitiously named
9    defendants is proximately responsible, either through negligence, intentional
10   misconduct, or contractually, for plaintiff JACKSON and BAUER’s injuries and
11   damages, as alleged herein, and that each such fictitiously named defendant acted as the
12   agent of each of the other defendants in this action and actively participated in the
13   conduct and acts complained of herein and advance the scheme complained of herein in
14   order to benefit the named defendants and themselves to the detriment of nominal
15   defendant GBT.
16         JURISDICTION AND VENUE
17         38.    This Court has concurrent jurisdiction with the Los Angeles Superior Court
18   and not under 28 U.S.C. 1331 (sole and original jurisdiction) as it alleges violations under
19   California Securities Law or 1968 as set forth in Corporations Code §§ 25000, et seq.16
20   Contrary to counsel’s argument in defendant REKO’s Notice of Removal, the Securities
21   Litigation Uniform Standards Act of 1998 (“SLUSA”) is inapplicable here as all
22   “covered securities” class actions must proceed under federal law alleging 1934 Act
23   claims, while those alleging 1933 Act claims may proceed in state court. Venue is proper
24   because (i) at all times relevant, since its formation on 22 July 2009, nominal defendant
25   GBT’s principal place of business was in the City and County of Los Angeles, California
26   and GBT conducts substantially all of his operations in this jurisdiction.; (ii) a majority
27
           16
                  No violations are alleged that cite the Securities Act of 1933.
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 25
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 26 of 76 Page ID #:262


1    of the defendant GBT’s officers, directors, executive consultants and insiders reside in the
2    City and/or County of Los Angeles and have sufficient contacts with California to make
3    proper the exercise of personal jurisdiction over them; and (iii) a vast majority of the
4    events giving rise to plaintiffs JACKSON and BAUER’s derivative claims occurred and
5    are continuing to occur in the City and County of Los Angeles, California; and (iv) this
6    matter was not brought for a collusive one to confer jurisdiction that the court would
7    otherwise lack.
8         GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
9
     Nominal Defendant GBT fka Gopher Protocol, Inc. fka Forex International Trading
10   Corp.’s Frenetic Stock Trading History Involving Third-Party Promotional
     Newsletters (Styled As “Paid Announcements” Coinciding With Higher Than Average
11
     Trading Volume And Fluctuations Of Its Stock Price, Irregularities And Machinations
12   Including Two (2) Highly Suspicious Name Changes 17 - All Orchestrated Under The
     Governance And Leadership Of Defendant JACOB And His Core Of Individual
13
     Insider Defendants And Affiliated Entities
14
           39.      On 9 September 2009 – shortly after its formation on 22 July 2009 –
15
     headquartered in El Segundo, California, nominal defendant GBT(Gopher) then known
16
     as Forex International Trading Corp. (“FOREX”) filed its Form S-1 Registration
17
     Statement to provide for the registration of a portion of its securities. Subsequently, on
18
     29 December 2010, FOREX began trading its common stock on the OTCBQ under the
19
     symbol “FXIT” maintained by the OTC Markets Group. At the time, the Company’s
20
     principal business activities were “to engage in foreign currency market trading for non-
21
     US resident professionals and retail clients over’s web-based trading systems”, operation
22
     that were subsequently ceased and abandoned. 18, 19
23
           17
                   Both names changes (1) FOREX to Gopher on 23 February 2015 and (2)
24
     Gopher to GBT on 29 July 2019 were effectuated after the OTC Markets Group had demoted
25   the Company to the Pink® Open Market and had stopped quoting its stock on the OTCQB
     due to stock trading irregularities.
            18
26                 See, p. 15, FOREX Form 10-Q dated 14 August 2014.
            19
                   Subsequently, on 12 August 2014, FOREX admitted publicly that these currency
27
     trading operations “ha(d) been closed” and had ceased. See, p. 16, Form 10-Q dated 14
     August 2014 filed with the SEC.
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 26
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 27 of 76 Page ID #:263


1          40.    At all times relevant herein, nominal defendant GBT(Gopher) fka
2    FOREX’s common stock was a “penny stock” under the rules the SEC under the
3    Securities Exchange Act of 1934. By definition, penny stocks are generally equity
4    securities with a price of less than $5.00. The SEC has adopted an extensive set for
5    specific rules, regulations and practices regulating their sale by broker-dealer practices in
6    connection with transactions, including the preparation and delivery of a standardized
7    risk disclosure document containing, including but not limited to, a description of (i) the
8    nature and level of risks in the market for penny stocks in both public offerings and
9    secondary trading; (ii) the broker’s or dealer’s duties to the customer and of the rights
10   and remedies available to the customer with respect to a violation to such duties or other
11   requirements of Securities’ laws; (iii) a brief, clear, narrative description of a dealer
12   market, including bid and ask prices for penny stocks and the significance of the spread
13   between the bid and ask price; and (iv) monthly account statements showing the market
14   value of each penny stock held in the customer’s account. As a direct intended
15   consequence and result, these disclosure requirements may have the effect of reducing
16   the trading activity in the secondary market for an issuer’s “penny stock”.
17         41.     On 1 May 2014, FOREX was dropped from trading on the OTCQB and
18   moved from to OTC Pink® Sheets by the OTC Markets Group for non-compliance, as
19   of which date, FOREX reported 538,871,629 in total shares issued and outstanding.
20         42.    Plaintiffs JACKSON and BAUER are informed and believe and thereon
21   allege that, undeterred by its demotion and relegation to the OTC® Open Market fka
22   “Pink Sheets” - the lowest and most speculative tier of OTC trading - and after “laying
23   low” for a few months, FOREX, initiated a series of machinations, including amending
24   its Articles of Incorporation, executing a ”reverse stock” split, merging with a company
25   (Gopher Protocol, Inc.) also formed on 13 February 2015 and controlled by defendant
26   JACOB and changing its post-merger name to Gopher Protocol, Inc. (“GOPHER”). On
27   23 February 2015, after implementation of its “reverse stock” split, GOPHER was issued
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 27
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 28 of 76 Page ID #:264


1    a new CUSIP number and a changed trading symbol GOPH by Financial Industry
2    Regulatory Authority (“FINRA”). As a result of these machinations, as of 1 March 2015,
3    GBT(Gopher’s) shares of common stock were again trading on the OTCBQ with
4    roughly the same management, same executives, same beneficial owners, same related
5    stockholders and same New York securities counsel.
6    Nominal Defendant GBT’s History Of Operational Non-Profitability
7          43.    Historically, from 2013 through mid-2017, trading as a “penny stock” on
8    the OTCQB, GBT(Gopher) had routinely experienced difficulties in generating
9    sufficient operating capital seriously inhibiting its growth. As a result of its ongoing
10   liquidity struggles, GBT was constantly seeking debt and/or equity financing fueled by
11   the issuance and sale of unregistered stock in order to propel its projects and their
12   development forward. As reported repeatedly over the years by GBT, its dilemma was:
13

           “inadequate capital to pay significant additional expenses (it) expected to incur
14
           as a public company and as a result, (it) (would) be required to raise additional
15         capital further diluting investors that participated in prior offerings.”
16         44.    Nominal defendant GBT’s 2013-2017 financial statements illustrated
17   GBT’s historical dilemma:
18
                  Chart 1           GBT’S Reported Operational Income/Loss
19                                  (Prior To Preway/UGO Asset Purchase)
20
                      Fiscal Year          Gross Income                  Net Loss
21

                 Ending 12.31.2013          $       100,000               (291,777)
22


23               Ending 12.31.2014 20               120,000               (295,569)
24
                 Ending 12.31.2015                   90,000                (96,116)
25


26
           20
                  See, p. F-4 (or, 35/50), Form 10-K dat. 15 April 2015 (Gopher Annual Report –
27
     Fiscal Year ending 31 Dec. 2014) filed with the SEC (“GBT’s 2016 Annual Report”, or “2014
     Annual Report”).
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 28
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 29 of 76 Page ID #:265


                 Ending 12.31.2016 21               165,000               (1,586,226)
1


2
           45.    Plaintiffs JACKSON and BAUER are informed and believe and thereon
3
     allege that, after it again began trading on the OTCBQ on or about 1 March 2015,
4
     defendants JACOB, DUNCKEL KHATIB and MURRAY renewed their activities and
5
     efforts in a myriad of stratagems and transactions to raise sufficient operating capital,
6
     actively seeking debt financing utilizing convertible notes, equity financing and/or an
7
     acquisition on GBT(Gopher’s) behalf through the issuance and sale of unregistered stock
8
     hoping to dramatically increase GBT’s reportable revenue and cash flow to remedy
9
     GBT’s history of poor income and revenue generation.
10

     Nominal Defendant GBT’s Pivotal Acquisition Of
11
     Preway/UGO Assets From RWJ Advanced Marketing On 1 September 2017
12
           46.      Established in 1898 as a retail mercantile business, Alabama-based W.L.
13
     Petrey Wholesale, Inc. (“Petrey”) is engaged in the sale of groceries, candy, tobacco
14
     products, novelty items, prepaid telephone and prepaid telephone plans, gift cards and
15
     numerous other items primarily to convenience stores throughout the United States. Over
16
     the years, Petrey serviced over 15,000 merchants and stores nationwide 22 and as such,
17
     Petrey has developed a reputation as a leader in distribution through its state-of-the-art
18
     technology and 350,000 square feet of warehouse space in warehouses located in
19
     Montgomery, Birmingham and Petrey, Alabama.
20
           47.    Petrey, a family-owned business, is primarily owned and controlled by two
21
     (2) brothers, plaintiff JACKSON and James W. Jackson, while plaintiff BAUER was a
22
     tenured and longtime employee of Petrey.
23


24

           21
25
                  See, p. F-4 (or, 41/61), Form 10-K dat. 31 March 2017 (Gopher Annual Report –
     Fiscal Year ending 31 Dec. 2016) filed with the SEC (“GBT’s 2015 Annual Report”, or “2015
26   Annual Report”). .
            22
                  For clarification purposes, while Petrey has an extensive list exceeding 15,000
27
     nationwide merchants and stores, each of whom it has transacted business; its standard core
     of regular monthly customers number in the 5,000 to 6,000 range.
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 29
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 30 of 76 Page ID #:266


1          48.    Preway Communications (“Preway”), a wholly-owned subsidiary and
2    division of Petrey, marketed telephone-related items as well as gift cards and other
3    prepaid programs and items through its network of approved neighborhood-based retail
4    payment centers providing electronic pre-paid telecommunication and other financial
5    services-type products to paying customers, while Softgate Systems, Inc. through its
6    web-based “pay exchange” software and terminals platform enabled Preway to
7    electronically capture and transmit the data in conjunction with the marketing and sale of
8    various Preway various products and product lines.
9          49.    More specifically, Preway’s business entailed the sale of phones and phone
10   card products, including PINS for cell minutes, SIM cards for cell minutes, as well as
11   gift cards. Its transferable assets consisted primarily of racks with 9-12 items per rack
12   that were displayed in retail locations, mainly convenience stores with their payment
13   terminals at those same points of sale. Rack items in the various “brick and mortar”
14   locations offered (1) new and refurbished cellular handsets and SIM cards; (b) prepaid
15   gift cards; (c) prepaid long distance cards; and (d) prepaid wireless cards, for both
16   foreign and domestic calls.23
17         50.    At some point in time, Petrey, and most particularly James W. Jackson – one
18   of Petrey’s two (2) major shareholders, arrived at the belief and opinion that Petrey’s
19   continued operation of Preway was not compatible with Petrey’s overall primary
20   businesses and based thereon, Petrey was open to divesting itself of Preway.
21         51.    In late 2016 and/or early 2017, defendants JACOB, DUNCKEL, MURRAY
22
           23
                     When any of these items are brought to the counter, the customer’s method of
23   payment is swiped into a payment terminal machine. The Company records the revenue from
     the purchase and the cost of goods sold at the point of sale, and the net is booked as gross
24
     profit by the Company. When a customer purchases a gift card, for example, a value is
25   assigned to a digital PIN number which puts a certain value on their gift card, to be redeemed
     by the purchaser at their convenience. There are various fees that get added to the cost of the
26   gift card, including commissions and a transaction fee. The transaction fee is split between
     the store and the Company. The volume of transactions for each customer in a given month
27
     varies, with some points of sale more active in certain months than others.
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 30
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 31 of 76 Page ID #:267


1    and KHATIB initially through conversations with plaintiff BAUER and subsequently
2    plaintiff JACKSON, became aware of Petrey and Preway and Petrey’s interest in
3    divesting itself of its Preway division.
4          52.    Petrey’s overall business operations were highly profitable; however, since
5    Preway was a wholly-owned subsidiary of Petrey, Preway’s financial performance was
6    not reported independently, but rather under Petrey’s highly profitable umbrella of
7    combined business operations; in short, no financial statements or separate accounting as
8    to Preway’s “stand-alone” financial performance existed.
9          53.    While both plaintiffs BAUER and JACKSON were interested in acquiring
10   Preway and its assets, they were both mindful of the serious hurdle Preway’s lack of
11   “stand-alone” financial statements posed for any potential buyer and an eventual sale.
12   Accordingly, in their sale and marketing efforts, plaintiffs JACKSON and BAUER
13   openly and definitively represented to defendants JACOB, DUNCKEL KHATIB and
14   MURRAY that, while Preway generated multi-millions of dollars in monthly gross
15   revenue, they had no actual knowledge as to Preway’s “stand-alone” profitability and
16   consequently, they could not, and would not, make any representations or warranties
17   whatsoever as to either Preway’s profitability or non-profitability.
18         54.    Despite the unavailability of any financial records, defendants JACOB,
19   DUNCKEL, KHATIB and MURRAY were undeterred and remained highly motivated
20   and continued to aggressively pursue the transaction, ostensibly believing, in part, that by
21   acquiring Preway with its impressive high monthly gross sales revenue and its
22   nationwide presence in convenience stores providing access to thousands of merchants,
23   GBT(Gopher) would be able to “marry” its two (2) business arms and “roll out” its
24   proprietary technology, namely its Internet of Things (“ IoT”) and Artificial Intelligence
25   and its products to a newly-created universe of customers.
26         55.    While discussion had commenced in late 2016, they were protracted over a
27   lengthy period of time due, in part, to GBT’s inability to locate and lock down sufficient
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 31
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 32 of 76 Page ID #:268


1    financing for its purchase of Preway from RWJ Advanced Marketing, LLC (“RWJ”), a
2    Georgia limited liability company, plaintiffs JACKSON and BAUER had formed in
3    early March 2017 in anticipation of the proposed transaction.
4          56.   In June and early July 2017, defendants JACOB, DUNCKEL KHATIB and
5    MURRAY, on behalf of GBT, requested documentation verifying the gross revenues
6    generated by Preway. In response to their requests, plaintiff BAUER obtained Petrey’s
7    Preway Bank of America bank statements for the period of 1 June 2016 through 31 May
8    2017 and provided them to defendant DUNCKEL.
9          57.   Preway’s Bank of America bank statements, as set forth in accompanying
10   Chart, reflected gross deposits of $503,321,948.00 and monthly deposits averaging
11   $4,193,495.00 over the twelve (12) month period:
12
              Chart 2       Preway Communications’ Bank of America Monthly
13                          Deposits
                            [Period of 1 June 2016 Through 31 May 2017]
14


15                Period Ending             Deposited Amount         No. of Deposits
16
          06.01.2016 – 06.30.2016           $   5,690,864.00              303
17

          07.01.2016 – 07.29.2016               4,744,260.00              287
18


19        07.30.2016 – 08.31.2016               5,468,977.00              286
20
          09.01.2016 – 09.30.2016               4,912,083.00              266
21


22
          10.01.2016 – 10.31.2016               4,991,324.00              292

23        11.01.2016 – 11.30.2016               5,926,914.00              281
24
          12.01.2016 – 12.30.2016               4,763,004.00              269
25


26
          12.31.2016 – 01.31.2017               5,260,476.00              272

27        02.01.2017 – 02.28.2017               4,385,176.00              242
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 32
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 33 of 76 Page ID #:269


1
           03.01.2017 – 03.31.2017                4,773,562.00                    286
2

           04.01.2017 – 04.28.2017                4,312,479.00                    241
3


4          04.29.2017 – 05.31.2017                5,108,265.00                    318
5

            58.    By early June 2017, the general terms of a deal had taken shape and been
6

     generally agreed to by the parties and plaintiffs JACKSON and BAUER’s counsel had
7

     commenced drafting a written agreement, setting forth the terms of the transaction. In
8

     light of GBT(Gopher’s) motivation to proceed with the transaction despite the
9

     unavailability of any Preway financial statements documenting Preway’s “stand-alone”
10

     financial performance, the parties, to addressing the issue, agreed to provide
11

     GBT(Gopher), as buyer, a contractual “escape hatch”, namely, in their written agreement,
12

     GBT(Gopher) would be provided with a twelve (12) month option period commencing
13

     from the close of the transaction during which it could cancel the transaction and unwind
14

     the “carryback” $2,600,000 RWJ promissory note in the event that GBT(Gopher)
15

     experienced “an operating net loss . . . . for three (3) consecutive months” from
16

     GBT(Gopher’s) newly-acquired business related to the Preway Assets at any time during
17

     this twelve (12) month option period and the Preway Assets failed to generate a net
18

     operating profit (“Unwind Note Option”).24
19

            59.    On 9 June 2017 and again on 28 June 2017, plaintiffs JACKSON and
20

     BAUER’s counsel circulated two (2) (Draft) Asset Purchase Agreements between the
21

     parties. Most tellingly, no representations and warranties relative to Preway’s “stand-
22

     alone” financial performance appeared in either of the two (2)(Draft) Asset Purchase
23

     Agreements (or, for that matter, in the final Asset Purchase Agreement dated 1 September
24

     2017 and executed by the parties); however, each of the three (3) Asset Purchase
25

     Agreements contained the Unwind Note Option.
26


            24
27
                  See, p. 8, ¶ 7, (Draft) June 2017 APA; p. 8, ¶ 7 (Draft) July 2017 APA; p. 8, ¶ 7,
     APA (Final) dated 1 September 2017 (Final).
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 33
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 34 of 76 Page ID #:270


1          60.    As had been agreed by the parties at a March 2017 meeting held in Atlanta,
2    Georgia in plaintiffs JACKSON and BAUER’s counsel’s offices, plaintiffs JACKSON
3    and BAUER had entered into negotiations with Petrey for the sale and assignment of
4    Preway’s assets to RWJ in anticipation of the proposed RWJ-Gopher transaction.
5    Ultimately, the Petrey-RWJ negotiations, conducted by RWJ's principals JACKSON and
6    BAUER, culminated in Petrey’s Board of Directors approval of the sale of Preway’s
7    assets to RWJ on 7 August 2017 and subsequently, Petrey and RWJ entered into an
8    Asset Purchase Agreement dated 22 August 2017 (“Petrey-RWJ APA”), closing
9    concurrently, effectively selling and transferring the Preway assets and its related and
10   associated contractual rights to RWJ.
11         61.    Since the RWJ sale to GBT(Gopher) was expressly contingent upon RWJ’s
12   prior or simultaneous acquisition of Petrey’s Preway/UGO Assets,25 shortly thereafter,
13   on 1 September 2017, GOPHER entered into an Asset Purchase Agreement (“RWJ-
14   Gopher APA”) with RWJ, which closed concurrently, pursuant to which GBT(Gopher)
15   purchased RWJ’s recently acquired Preway assets (“Preway/UGO Assets”) 26 directly
16   from RWJ, on a “pass-through basis”, including all inventory, terminals, licenses and
17   permits and intangible assets in consideration of $400,000, an unsecured promissory
18   note in the amount of $2,600,000 (“RWJ Note”) accruing interest at the rate of 3.5% per
19   annum due and payable in full on 31 December 2019, an aggregate of 5,000,000 shares
20   of GBT(Gopher’s) common stock, warrants to purchase 9,000,000 shares of
21   GBT(Gopher’s) common stock and the assumption of certain liabilities incurred by RWJ
22   after the effective date as set forth in the Agreement.
23         62.    Concurrently, as part of the transaction, to address the dearth of financial
24   reporting, the parties entered into an Addendum to the RWJ-Gopher APA, in which
25

           25
26               p. 8, ¶ 8, RWJ-GOPHER APA dated 1 September 2017.
           26
                 As part and parcel of the transaction, on 18 August 2017 GBT had incorporated
27
     a wholly-owned subsidiary, UGopherServices Corp. to house and operate the newly-acquired
     Preway/UGO Assets,
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 34
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 35 of 76 Page ID #:271


1    GBT(Gopher) openly acknowledged their collective lack of knowledge and their keen
2    awareness and acceptance that RWJ “ha(d) not owned the (“Preway/UGO) Assets for a
3    long period of time and (was) not in possession of (any) financial statements” reflecting
4    the Preway/UGO Assets’ “stand-alone” financial performance. To resolve the issue,
5    RWJ contractually agreed to provide GBT(Gopher) Preway’s “financial statements” . . .
6    (on a carve-out basis or otherwise)” prepared by Petrey’s public accountancy firm
7    Warren Averett, together with “an unqualified opinion of (Petrey’s) independent
8    auditor”, namely “not later than sixty (60) days following (the) closing.”
9          63.    Also on 1 September 2017, GOPHER executed an Executive Employment
10   Agreement hiring plaintiff BAUER for an initial term of three (3) years, providing an
11   annual salary of $250,000, together with a quarterly bonus in the amount of 10% of the
12   net profit of GBT(Gopher’s) business generated by the assets purchased from plaintiff
13   RWJ (“Executive Employment Agreement”).
14
     Individual Insider Defendants Orchestrated, Managed And Systematically
15   Coordinated A Fraudulent Market Manipulation Scheme Designed To Artificially
     Inflate And Boost The Price Of GBT’s Stock Through False, Misleading, Positive
16
     And Highly Exaggerated Public Reports, Statements, Press Releases And
17   Promotions, Resulting In Higher Than Average Trading Volume And Upward
     Fluctuations In GBT’s Stock Price
18

           64.    Commencing from 1 September 2017 and continuing through approximately
19

     mid-2019, the Individual Insider Defendants, on behalf of GBT(Gopher), issued a series
20

     of Form 8-K’s, 10-Q’s and 10-K’s, multiple press releases and announcements, including
21

     promotional newsletters styled as “paid announcements” relative to its business
22

     operations touting its newly-invigorated opportunities in the newly-acquired
23

     Preway/UGO Assets, its expansion into prepaid services products and prepaid services
24

     markets as well as promising developments in its Artificial Intelligence (“AI”) and
25

     Drones technology, including, but not limited to:
26


27               [i]   On or about 6 September 2017, GBT(Gopher) filed its Form 8-K with
                       the SEC announcing its acquisition of the Preway/UGO Assets, together
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 35
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 36 of 76 Page ID #:272


                       with press releases language touting its acquisition, emphasizing the
1
                       dramatic increase in GBT(Gopher’s) gross revenue;
2


3
               [ii]    The recent Gopher acquisition was expected to generate revenues as a
                       retail partner of the major telecoms through the distribution of
4                      financial products as well as cellular “top-off” cards - a
5
                       “gamechanger for Gopher with the goal of placing Gopher on the
                       path to a cash flow positive company” and providing “the company
6                      with more flexibility in developing and deploying its technology
7
                       portfolio into the marketplace and to take advantage of the disruptive
                       products developed by (Gopher’s) CTO Danny Rittman”; (emp.add.)
8


9
               [iii]   The acquisition of the Preway/UGO Assets provided the Company
                       with the opportunity to establish an infrastructure for its IoT
10                     communication technology as well as a distribution avenue to market
11
                       products that GBT(Gopher) was developing and marketing to an
                       expanded customer base with enabled networking and tracking
12                     technologies, including its GopherInsight™ wireless mesh network
13
                       technology platform and its Avant! AI, for both mobile and fixed
                       solutions;
14


15
               [iv]    On 21 November 2017, under the banner headline Gopher Protocol
                       Reports over $4 Million in Revenue in 3rd Quarter Financials,
16                     GBT(Gopher) publicly announced and reported “earnings for the three
17
                       months ended 30 September 2017 of $4,471,626 compared to
                       $45,000 for the three months ended 30 September 2016. In
18
                       addition, the Company’s total liabilities and stockholder’s equity rose
19
                       from $18,543 for the period ended 31 December 2016 (audited) to
                       $9,380,486 for the period ended 30 September 2016”; (emp. add.)
20


21
               [v]     On 4 December 2017, GBT filed its amended Form 8-K/A with the
                       SEC relative to its acquisition of the Preway/UGO Assets, which
22
                       included a copy of Petrey’s CPA firm of Warren Averett’s Independent
23
                       Auditor’s Report dated 31 October 2017 (“Auditor’s Report”),27 which
                       included:
24


25
                       (a) “the balance sheets as of 26 August 2017, 28 January 2017 and 30
                           January 2016 and the related statements operations and cash flows
26
                           for the period ended 26 August 2017 and for the years ended 28
27

          27
                  As expressly required under the APA’s Addendum to the APA.
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 36
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 37 of 76 Page ID #:273


                            January 2017 and 30 January 2016 and related notes to the
1
                            financial statements”; and
2

                       (b) The Auditor’s Report reflected gross sales of $32,329,172,
3
                           $66,610,847 and $80,826,825 for the periods ending on 26 August
4                          2017, 28 January 2017 and 30 January 2016;
5
              [vi]     On 5 December 2017, GBT, in a press release, announcing that the
6                      Preway audited financials showed “$66,000,000 in sales for the year
                       ending in January 2017” directly attributable to the acquisition of the
7
                       Preway/UGO Assets; (emp. add.)
8

              [vii]    Also, on 5 December 2017, GBT announced that its filed pro-forma
9
                       financials illustrated sales for six months ended 30 June 2017 and for
10                     the year ended 31 December 2016 of $28,108,616 and $66,775,847
11
                       with gross profit of $1,408,597 and $3,278,144; net loss of ($1,768,952)
                       and ($2,028,,608)which includes acquisition costs . . .The audited
12                     financial statements of the Preway division stands alone for the period
13
                       ended on 18 August 2017 (period prior to closing) report revenue of
                       $32,329,952 with gross profit of $1,521,458 and net loss for the period
14                     of $170,636; (emp. add.)
15
              [viii]   On 11 April 2018, GBT(Gopher) filed its 2017 Annual Report (Form
16                     10-K), reporting $9,192,354 in Gross Sales Revenue for its fourth
17
                       quarter results (p. 50);

18            [ix]     On 14 May 2018, GBT(Gopher) filed its 10-Q Report, reporting Gross
19
                       Sales Revenue of $7,859,606 in its 1st Quarter (2018);

20             [x]     On 13 August 2018, GBT(Gopher) filed 10-Q Report, reporting Gross
21
                       Sales Revenue of $13,466,410 in its 2nd Quarter (2018);

22            [xi]     On 14 November 2018, GBT(Gopher) filed its 10-Q Report, reporting
23
                       Gross Sales Revenue of $15,536,196 in its 3rd Quarter (2018);

24            [xii]    On 27 March 2019, GBT(Gopher) filed its 2018 Annual Report (Form
25
                       10-K), reporting $51,569,605 in Gross Sales Revenue (p. F-4);

26            [xiii]   On 15 April 2019, GBT(Gopher) filed its 10-Q Report, reporting
27
                       Gross Sales Revenue of $13,393,313 in its 1st Quarter (2019);

28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 37
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 38 of 76 Page ID #:274


                 [xiv]   On 19 August 2019, GBT(Gopher) files 10-Q Report, reporting Gross
1
                         Sales Revenue of $12,431,774 in its 2nd Quarter (2019); and
2

                 [xv]    On 19 November 2019, GBT(Gopher) filed its 10-Q Report, reporting
3
                         Gross Sales Revenue of $4,467,800 in its 3rd Quarter of 2019)
4


5          65.     Utilizing GBT’s stock in conjunction with its acquisition of the
6    Preway/UGO Assets , the Individual Insider Defendants, through an exhaustive litany of
7    false, positive and misleading promotions and highly exaggerated statements
8    orchestrated and manipulated the OTCQB marketplace, artificially boosting the price of
9    GBT’s stock higher and higher. In spam-like fashion, the Individual Insider Defendants
10   routinely touted breakthrough technology, an extensive array of business transactions,
11   including acquisitions and joint ventures with various and multiple companies utilizing
12   the sale and transfer of large volumes of GBT’s issued, but unregistered securities,
13   regularly and routinely reported in GBT’s press releases and its 8-K, 10-Q and 10-K
14   Forms (“Reports”) filed with the SEC. In GBT’s 2017 fiscal year, it filed twenty (20)
15   such Reports, the bulk of which, namely seventeen (17), were filed in the last six (6)
16   months of the calendar year, primarily in the third and fourth quarter when sales
17   increased to $9,192,354 – an increase of 5,471.1% of the prior year’s $165,000 revenue.
18   In 2018 fiscal year with gross revenues exploding to a record $51,569,605, it filed fifty-
19   one (51) such Reports, while in its 2019 fiscal year, it filed forty-five (45) such Reports,
20   reporting $30,292,887 in gross sales. In summary, from June 2017 through November
21   2019 – a span of thirty (30 months - GBT(Gopher) filed one hundred thirteen (113) 8-K,
22   10-Q and 10-K Reports with the SEC, in effect, averaging almost four (4) Reports per
23   month, exclusive of press releases and public announcements.
24         66.     Conspicuously absent from any of GBT’s Form 8-K, 10-Q, 10-K Reports,
25   press releases, announcements and promotional materials was any discussion or even
26   mention of the actual non-profitability of the newly-acquired Preway/UGO Assets on a
27   “stand-alone” basis, GBT’s ability to cancel the $2,600,000 RWJ Note and the
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 38
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 39 of 76 Page ID #:275


1    underlying reasoning for its need, GBT’s ability to cancel the $2,600,000 RWJ Note and
2    the underlying reasoning for its need and most importantly, while GBT’s 1 September
3    2017 acquisition of the “Preway/UGO (Assets) generated what would appear to be
4    considerable gross income, when all expenses were considered”, GBT’s Preway/UGO
5    operations were neither “actually profitable” nor was GBT(Gopher’s) business model
6    sustainable. 28
7            67.     As a direct result of its aggressive promotional activities, GBT(Gopher)
8    began to see an increase in the trading activity of its common stock following its
9    September 2017 acquisition of Preway/UGO’s significant asset base, which was further
10   complemented in mid-March/early April 2018 by GBT(Gopher’s) acquisition of two (2)
11   companies with a complementary asset base, namely Electronic Checks Services and
12   Central State Legal Services.
13           68.     Interestingly, on 11 December 2017, amidst this flurry of promotional
14   activity touting the GBT(Gopher’s) common stock, nominal defendant GBT(Gopher)
15   was notified and made aware by the OTC Markets Group that it had detected “recent
16   promotional activities surrounding the Company’s common stock” involving
17   unauthorized and illegal “promotional newsletters, styled as ‘paid announcements’” by
18   third parties 29 that were compensated “$15,000 by a(n) (anonymous) third party.” OTC
19   Markets Group’s notification was based upon “the results of continued analysis into
20   certain trading patterns of GBT(Gopher’s) stock in light of its recent (uptick) in record
21   trading volume and price levels.” As a result, the OTC Markets Group ordered
22   GBT(Gopher) to issue a press release regarding this “most recent Stock Trading
23   Activity” .
24           69.     On 13 December 2017, GBT(Gopher), at the behest of the OTC Markets
25   Group, issued a press release, claiming that the Company and “none of its officers,
26

             28
27
                      See, p. 29, ¶ 60 A, ll. 17-18; p. 35, ¶ 83 C., ll. 11-12, GOPHER’s SACC filed 12 November 2019
     in related matter (Case No. 19 STCV 03320.
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 39
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 40 of 76 Page ID #:276


1    directors, employees, consultants, and, to the Company’s knowledge, its controlling or
2    affiliated stockholders . . . ha(d), directly or indirectly, authorized or been involved in
3    any way” in these promotional activities and pointing out that as part of GBT(Gopher’s)
4    insider trading policy:
5
                    “if an officer, director, manager, employee or consultant has material
6                   nonpublic information relating to the Company, it is the Company’s
                    policy that neither that person nor any related person may buy or sell
7
                    securities of the Company or engage in any other action to take advantage
8                   of, or pass on to others, this information. This policy also applies to
                    information relating to any other company, including our customers
9
                    or suppliers, obtained in the course of that person’s relationship with
10                  the Company. In order to provide assistance in preventing inadvertent
                    violations and to avoid even the appearance of improper transaction,
11
                    the company has implemented the following procedure and restrictions:
12

             [i]    All transaction and company securities (acquisitions, dispositions, transfers,
13
                    etc.) by officers, directors, managers, and accounting and administrative
14                  personnel (the “Pre-clearance Individuals”) must be pre-cleared by the
15
                    Company’s Chief Financial Officer; and

16           [ii]   Such persons are required to refrain from making any trades in company
17
                    securities in the period commencing 15 days prior to the end of each quarter
                    and ending on the third business day after results for the quarter are publicly
18                  released (“Blackout Period”). The Company may notify such persons of
19
                    other, when necessary.”

20
              70.   From the fourth quarter of 2017 onward through 30 September 2019, as
21
     depicted below, GBT’s Preway/UGO Assets coupled with ECS’s complementary assets
22
     acquired in March 2018 assets generated phenomenal gross income figures, dwarfing
23
     GBT’s previously anemic gross income figures:
24
     .        .     .
25
     .        .     .
26
     .        .     .
27


28
         PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
         [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
         – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
         GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 40
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 41 of 76 Page ID #:277


                Chart 3              GBT’s Reported Gross Income
1
                                     [Period of 2013 Through 30 September 2019]
2

                                                                                Net Change
3
                  Fiscal Year            Gross Income Gross Profit/Net          Before Loss
4                                                     Loss
                                                                               $         %
5                               30
           Ending 12.31.2013              $      100,000       (291,777)
6

                     NB         See, p. 4, (or, p. 5/108, GBT’s 2018 Annual Report dated 27
7
                                March 2019
8

           Ending 12.31.2014                     120,000       (295,569)
9


10                     NB       See, p. F-4 (or, 35/50), GBT’s 2014 Annual Report.
11
           Ending 12.31.2015                      90,000        (96,116)
12


13
           Ending 12.31.2016                     165,000      (1,586,226)

14                    NB        See, p. F-4 (or, 41/61), Form 10-K dat. 31 March 2017
15
                                (Gopher Annual Report – Fiscal Year ending 31 Dec. 2016)
                                filed with the SEC (“GBT’s 2016 Annual Report”, or “2016
16                              Annual Report”).
17
           Ending 12.31.2017                   9,192,354       (540,550)    9,027,354 5471.1
18


19
                      NB        See, p. 23 (or, 24/89), Form 10-K dat. 11 April 2018 Gopher
                                Annual Report – Fiscal Year ending 31 Dec. 2017) filed with
20                              the SEC (GBT’s 2018 Annual Report).
21
           Ending 12.31.2018                  51,569,605 31   (1,892,841)   1,352,291   250.2
22


23
                                See, p. 27 (or, 29/108), Form 10-K dat. 27 March 2019
                                (Gopher Annual Report – Fiscal Year ending 31 Dec. 2018)
24                              filed with the SEC (“GBT’s 2018 Annual Report”, or “2018
25
                                Annual Report”). .
           30
26                See, FN 6 above.
           31
                  See, Quarterly Breakdown (2018) Gross Sales: (1) $7,859,606 (10-Q filed 14
27
     May 2018); (2) $13,466,410 (10-Q filed 13 August 2018 (3) $15,536,196 (10-Q filed 14
     November 2018); and (4) $5,884,912.
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 41
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 42 of 76 Page ID #:278


1
           Ending 09.30.2019                30,292,887         (246,957)
2

                        NB     In its Form 10-Q’s filed in 2019, GBT reported the following
3
                               quarterly income figures – Gross Sales: (1) $13,393,313 (p. 4)
4                              (10-Q filed 15 May 2019); (2) $12,431,774 (p. 4)(10-Q filed
                               19 August 2019); and (3) $4,467,800 (p. 4)(10-Q filed 19
5
                               November 2019), totaling $30,292,887. However, in its Form
6                              10-K Annual Report filed with the SEC on 27 May 2020, in
                               direct and dramatic conflict with its previously filed 10-Q’s,
7
                               GBT reported annual gross income in sales of $19,277,058 - a
8                              differential of $11,015,829. See, p. F-4, GBT’s 2019 Annual
                               Report.
9


10
           71.     Anticipatorily, as part of their overall market manipulation plan and scheme, the
11
     Individual Insider Defendants, under defendant JACOB’s tutelage and direction, ramped up
12
     and accelerated GBT(Gopher’s) issuance of unregistered stock as reflected in the Chart below
13
     – the bulk of which was issued in reliance upon allegedly available exemptions under Section
14
     4(a)(2) of the Securities Act and/or Rule 506 of Regulation D, solely targeting “accredited
15
     investors, as defined under Section 501(a), Regulation D:
16

                  Chart 4    GBT’s Historical And Exponential Issuance Of Outstanding
17
                             Stock
18                           [Period of 31 December 2015 Through 20 June 2019]
19
                 Date        Common        Preferred Shares
20                            Shares
                                           Series ASeries B      Series C Series D      Series G
21


22      12.31.2015 32          5,894,342     -0-    45,000       700       94,750
23
        12.31.2016 33         41,420,372     -0-    45,000       700       66,000 34
24


25

           32
26              See, p. 9, GBT’s 2016 Annual Report.
           33
                See, p. 15, GBT’s 2016 Annual Report.
         34
27
                REKO’s Series D Preferred Shares were convertible to 66,000,000 Gopher
     common shares at REKO’s discretion.
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 42
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 43 of 76 Page ID #:279


       12.31.2017 35        58,715,406      -0-    45,000      700        66,000        2,000,000
1


2      04.11.2018 36       125,132,072 37 -0-      45,000      700                      2,000,000
3
       12.31.2018 38       182,224,264      -0-    45,000      700          -0-           -0-
4

       03.27.2019 39       207,409,616      -0-    45,000      700          -0-           -0-
5


6      06.20.2019          220,866,271 40
7          72.    As a direct result, shortly after the announcement of GBT(Gopher’s)
8    acquisition of the Preway/UGO’s Assets on 1 September 2017 in conjunction with the
9    feverish plethora of 8-K Reports, press releases and announcements, as illustrated below,
10   GBT(Gopher’s) stock started moving upward:
11
                 Chart 5     GBT’s Stock Trading History (Partial)
12                           Chronologically Tied To Selected Corporate Events
                             (Period of 1 September 2017 Through 30 March 2020)
13


14               Date        Open        Close                  Selected Event
15
          09.01.2017         $ 0.36     $ 0.37    Closing of GBT(Gopher)-RWJ
16                                                Preway/UGO’s Assets transaction
17
          09.07.2017            0.435     0.434   GBT(Gopher) reports acquisition of
18                                                Preway/UGO’s Assets on 6 September
19
                                                  2017 and files Form 8-K with SEC

20        10.__.2017          Ranging between     Guardian + Insider Consultant issued
21
                             0.286 + 0.315        2,025,000 Shares of GBT(Gopher)
                                                  Common Stock “for services rendered
22                                                valued at $766,500” related to assisting
23
           35
                  See, p. 14, GBT’s 2017 Annual Report.
24         36
                  See, Footnote 29 above.
           37
25                Of the listed 125,132,072 shares, 66,000,000 were owned and controlled by
     defendant REKO as it had exercised its option to convert its 66,000 Series D Preferred
26   Shares to 66,000,000 common shares.
           38
                  See, p. 17, GBT’s 2018 Annual Report.
           39
27
                  See, p. 41, GBT’s 2018 Annual Report.
           40
                  Correspondence dated 20 June 2019 from GBT Counsel Robert M. Yaspan.
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 43
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 44 of 76 Page ID #:280


                                                GBT with the acquisition of the
1
                                                Preway/UGO’s Assets from RWJ
2

         11.21.2017           0.7109    0.70    GBT(Gopher) reports $4,000,000 in
3
                                                Revenue in Third Quarter
4

         12.04.2017          0.95       1.00    GBT(Gopher) files Amended Form 8-K
5
                                                and reports Acquisition of Preway/UGO’s
6                                               significant asset base on 6 September 2017
                                                and Files with the SEC
7


8        12.13.2017          1.25       1.15    Gopher Issues Press Release Re
                                                Unauthorized + Illegal Promotional
9
                                                Activities and Materials touting common
10                                              stock per OTC Markets Group Request
11
         12.22.2017          1.12       1.15    Stanley Hills converts all of its principal
12                                              and interest of its Stanley Note totaling
13
                                                $31,775.25 into 4,221,334 of
                                                GBT(Gopher) shares of common stock
14


15
         12.29.2017          1.11       1.12    Guardian converts its 6% Convertible Note
                                                ($660,131.80) dated into 2,000,000 shares
16                                              of Series G Preferred Stock convertible to
17
                                                2,000,000 GBT(Gopher) common stock

18       01.23.2018          1.60       1.533   REKO converts its 66,000 shares of Series
19
                                                D Preferred Stock to 66,000,000
                                                GBT(Gopher) shares of common stock
20


21
         04.11.2018          3.635      3.47    GBT(Gopher) files 2017 Annual
                                                Report: $9,192,354 in Gross Sales Revenue
22


23
         05.14.2018          3.14       3.14    GBT(Gopher) files 10-Q Report:
                                                Gross Sales Revenue: $7,859,606 (1st
24                                              Quarter)
25
         08.13.2018          1.45       1.318   GBT(Gopher) files 10-Q Report:
26                                              Gross Sales Revenue: $13,466,410 (2nd
27
                                                Quarter)

28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 44
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 45 of 76 Page ID #:281


          08.30.2018           1.04        1.07    Guardian converts its 2,000,000 shares of
1
                                                   Series G Preferred Stock into 2,000,000
2                                                  Shares of GBT(Gopher) common stock
3
          09.25.2018 41        0.97        0.94    Guardian Issued 12,500,000 shares of
4                                                  GBT(Gopher) common stock in connection
                                                   the termination of its 50% interest in the
5
                                                   profits of certain of GBT’s products . . .
6                                                  The shares were valued at $11,750,000
                                                   which was determined based on the closing
7
                                                   stock price of the Company’s common
8                                                  stock at the date of the Agreement.”
9
          11.14.2018           0.32        0.335   GBT(Gopher) files 10-Q Report:
10                                                 Gross Sales Revenue: $15,536,196 (3rd
11
                                                   Quarter)

12        03.27.2019           0.429       0.42    GBT(Gopher) files 2018 Annual
13
                                                   Report (Form 10-K): $51,569,605 in Gross
                                                   Sales Revenue
14


15
          05.15.2019           0.39        0.365   GBT(Gopher) files 10-Q Report
                                                   Gross Sales Revenue: $13,393,313 (1st
16                                                 Quarter)
17
          05.22.2019           0.158       0.133   OTC Markets Group stops quoting GOPH
18                                                 on OTCQB® Venture Market;
19
                                                   GBT(Gopher) demoted to Pink® Open
                                                   Market
20


21
          07.29.2019           0.0491      0.049 Gopher Merger and Name Change to GBT
                                                 Technologies
22        08.05.2019             1:100 Stock Split
23
          08.19.2019           0.053       0.0461 GBT(Gopher) files 10-Q Report
24                                                Gross Sales Revenue: $12,431,774 (2nd
25
                                                  Quarter)

26
           41
                    A true and correct copy of a Chart illustrating the GOPHER stock pricing and
27
     volume of GOPHER stock for the period of October 2017 through September 2018 is marked
     as Exhibit A, is attached hereto and by this reference is incorporated herein.
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 45
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 46 of 76 Page ID #:282


1
          11.19.2019          1.92               GBT(Gopher) files 10-Q Report
2                                                Gross Sales Revenue: $4,467,800 (3rd
                                                 Quarter)
3


4         03.30.2020          0.04
5
          07.31.2020          0.02               Current Quote
6


7
     GBT’s Historical Issuance Of Unregistered Stock To Its Directors, Executive
8    Officers, Beneficial Owners, Affiliates And Related Insider Stockholders For Illusory
     And/Or Manufactured Consideration Providing Financially Insignificant Benefits
9
     To GBT
10


11
                 [A]    Defendant GUARDIAN’s Acquisition of Sizeable Caches Of Both
                        GBT’s Common and Preferred Shares In Return for Loans,
12                      Future Funding Commitments and Consulting Services
13         73.   On 1 March 2016, defendant GUARDIAN was formed “to provide initial
14   funding. . . for product development of the Patch technology” in return for GBT’s
15   assignment to GUARDIAN of all right, title and interest to the Patch technology. GBT
16   and GUARDIAN “formed a Joint Venture (‘JV’) for the purposes of developing and
17   marketing the (Guardian)Patch.” In addition, GUARDIAN committed itself to
18   providing GBT “with working capital as needed” to implement the JV. 42
19         74.   Subsequently, on 23 May 2017, GBT executed a 6% Convertible Note
20   bearing interest as of 31 December 2016 and due on 31 May 2019, documenting GBT’s
21   indebtedness to GUARDIAN in the amount of $660,131.80 and providing GUARDIAN
22   the opportunity to convert GBT’s indebtedness into shares of GBT common stock.43
23         75.   On 1 August 2017, GBT(Gopher) and defendant GUARDIAN entered into
24   a Consulting Agreement dated 31 August 2017 (effective retroactively to 1 August
25   2017) for defendant JACOB’s assistance, apparently through GUARDIAN, in
26


           42
27
                 See, p. 62 (or, 84/114), GBT’s 2017 Annual Report.
           43
                 See, FN. 40 above.
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 46
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 47 of 76 Page ID #:283


1    structuring and negotiating the RWJ-GOPHER APA transaction. Under the terms of the
2    Consulting Agreement, in consideration for defendants JACOB’s services,
3    GBT(Gopher) agreed to issue GUARDIAN “2,000,000 shares of common stock and
4    warrants to purchase 9,000,000 shares of common stock”. In addition, GBT(Gopher)
5    was contractually obligated to pay GUARDIAN “an additional 3,000,000 million shares
6    of GOPH(ER) common stock”, “(i)f and when the assets of (RWJ/Petrey generate(d)
7    revenues of $10,000,000”.
8          76.    Pursuant to its existing JV Agreement, defendant GUARDIAN agreed to
9    provide the $400,000 in funding needed for the cash down payment due to RWJ under
10   the terms of the RWJ-GOPHER APA. As required, GUARDIAN also agreed to provide
11   the needed $100,000 working capital designated to UGopherServices Corp.
12         77.    In September-October 2017, GBT(Gopher) “issued an aggregate of
13   2,025,000 shares of (GBT ) shares” to GUARDIAN and an unnamed consultant “for
14   services rendered valued at $766,500. . . principally related to assisting GBT with the
15   acquisition of the RWJ assets. . .The value of the common stock was determined based
16   on the closing stock price of (GBT’s) common stock on the date of the grant.” (emp.
17   add) 44
18         78.    On 29 December 2017, GBT(Gopher) agreed to amend the Lock-Up and
19   Leak-Out Agreement with defendant GUARDIAN and executed an amendment to the
20   Lock-Up and Leak-Out Agreements, in effect, releasing any and all transfer restrictions
21   and permitting each defendant to exercise their conversion rights under their respective
22   Notes.45
23         79.    Concurrently, that same day, GUARDIAN converted all of the principal
24   and interest of its 6% Convertible Note into 2,000,000 shares of Series G Preferred
25

           44
26                 p. 68, (or, 93/114), GBT’s 2017 Annual Report.
           45
                   On 29 June 2017, GBT entered into Lock-Up and Leak-Out Agreements
27
     (“LULO”) with both defendants GUARDIAN, limiting and restricting their ability to exercise
     their conversion rights for a period of nine (9) months and expiring on 28 March 2018.
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 47
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 48 of 76 Page ID #:284


1    Stock, of which each share was convertible into one (1) share of GBT’s common stock
2    with standard anti-dilution rights.46
3          80.    Also, on or about 23 January 2018, GBT(Gopher) “issued 3,000,000
4    shares” to GUARDIAN “for services related to assisting (GBT) with the acquisition of
5    the RWJ asset” as these “shares were earned when the operations of the RWJ assets
6    produced revenue in excess of $10,000,000” – a milestone that was reached on 23
7    January 2018 at which point GBT(Gopher’s) stock was trading at $1.53 per share. “The
8    value of the common stock of $4,590,000 was determined based on the closing stock
9    price of (GBT’s) common stock on the date the shares were earned.” 47, 48 (emp. add)
10   See, p. 31, Chart 5, above.
11         81.    On 30 August 2018, GUARDIAN converted its 2,000,000 shares of Series
12   G Preferred Stock into 2,000,000 shares of GOPHER common stock, at which point in
13   time, GBT’s common shares were trading at $1.03-1.04 per share.49 See, p. 31, Chart 5,
14   above.
15         82.    Shortly thereafter on 25 September 2018, GBT issued defendant
16   GUARDIAN 12,500,000 shares of its common stock in connection the termination of its
17   50% interest in the profits of certain of GBT’s products . . . The shares were valued at
18   $11,750,000 which was determined based on the closing stock price of the Company’s
19   common stock at the date of the Agreement.” (emp. add) 50 AT which time, GBT’s
20   common shares were trading at $0.94 to $0.97 per share See, p. 32, Chart 5, above
21         83.    In summary, from September 2017 through 25 September 2018,
22   GBT(Gopher) issued GUARDIAN approximately 19,500,000 shares of Gopher common
23   stock and warrants for an additional 9,000,000 shares.
24

           46
25               p. 22, (or, 24/108), GBT’s 2017 Annual Report.
           47
                 See, E-Correspondence dated 1 May 2018 from Gopher’s CFO Kevin Picard to
26   defendant Jacob.
           48
                 See, p. F-24, (or, 93/108), GBT’s 2018 Annual Report.
           49
27
                 See, p. 22, (or, 24/108), GBT’s 2017 Annual Report.
           50
                 See, p. F-24, (or, 93/108), GBT’s 2018 Annual Report.
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 48
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 49 of 76 Page ID #:285


                  [B]   Defendant REKO’s Conversion Of Its 66,000 Preferred Shares
1
                        To 66,000.000 of Gopher’s Common Shares
2
           84.    As of 11 April 2018, defendant REKO, secretly and clandestinely owned
3
     and controlled by defendant JACOB and was the beneficial owner of 70,969,000 shares
4
     of GBT(Gopher) common stock, which included 66,000,000 shares of common stock
5
     issuable upon conversion of 66,000 Series D Preferred Shares.51
6
           85.    On 23 January 2018, defendant REKO “converted its Series Preferred
7
     Stock into 66,000,000 restricted common shares.” 52
8

                  [C]   Defendants Stanley Hills, LLC./Yossi and Anat Attia’s Receipt
9
                        of Roughly 6,551,509 and 1,250,000 Shares Of GBT(Gopher’s)
10                      Common Stock From 2017 Through 2018
11         86.    On 22 January 2017, GBT executed a 10% Convertible Debenture
12   (“Stanley Note”), documenting GBT’s indebtedness to defendant S. HILLS in the
13   amount of $75,272.43 and providing S. HILLS the opportunity to convert GBT’s
14   indebtedness into shares of GBT common stock.53 From 26 April 2017 through 15
15   November 2017, defendant S. HILLS was issued 4,567,509 shares of GOPHER’s
16   common stock.
17         87.    According to the defendant S. HILL’s Notice of Conversion dated 22
18   December 2017, defendant S. HILLS converted the remaining indebtedness of
19   $31,775.25, consisting of its principal and interest due under its Stanley Note, as
20   follows: (i) $16,795.92 in exchange of 2,231,334 shares of GBT(Gopher) common stock
21   (roughly $0. 0075273/share); and (ii) $ 14,979.33 in exchange of 1,990,000 shares of
22   GBT(Gopher) common stock (roughly $0.0075273/share). On 29 December 2017 -
23   seven (7) days later - GBT(Gopher) agreed to amend the Lock-Up and Leak-Out
24   Agreement with defendant S. HILLS and executed an amendment to the Lock-Up and
25   Leak-Out Agreement, in effect, releasing any and all transfer restrictions as to defendant
26
           51
                  See, p. 36, (or, 48/114), GBT’s 2017 Annual Report.
           52
27
                  See, p. F-27, (or, 96/108), GBT’s 2018 Annual Report.
           53
                  See, p. 3, GBT’s Form 8-K dated 29 December 2017.
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 49
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 50 of 76 Page ID #:286


1    S. HILLS’ GBT(Gopher) common shares of stock.54 In short, all of S. HILLS’
2    4,221,334 shares were cleared for “free trading” through Rule § 144, which is confirmed
3    in GBT(Gopher’s) Form 8-K dated 29 December 2017. 55, 56 Plaintiffs JACKSON and
4    BAUER are informed and believe and thereon allege that defendant S. HILLS was
5    issued an additional 1,250,000 shares GBT(Gopher) common shares of stock in 2018,
6    increasing S. HILLS’ total number of shares received to 7,807,509.
7
                   [D]    Defendants JIL and CLAMOR’s Receipt
8                         and Ownership Of Approximately 6,270,000 GOPHER’s
                          Common Shares
9

            88.    As of 22 March 2017, defendant JIL, an entity wholly controlled by
10

     defendant CLAMOR, GOPHER, owned 1,780,000 shares of GBT(Gopher’s) common
11

     stock and 28 September , 2017, defendant JIL was issued an additional 500,000 shares
12

     of GBT(Gopher’s) common stock. On or about 12 December 2017, defendant JIL
13

     purchased an additional 1,990,000 “free trading” shares of Gopher’s common stock from
14

     defendant S. HILLS pursuant to a Stock Purchase Agreement. Subsequently, on or about
15

     1 March 2018, pursuant to a Consulting Agreement with defendant JIL, in connection
16

     with its Company’s acquisition of the assets of ECS Prepaid, defendant JIL received an
17

     additional “1,000,000 shares of GOPHER common stock and 1.5 million warrants with a
18

     fixed share number and strike price of $1.85”. (It is believed that defendant JIL received
19

     a total 2,000,000 shares for its consulting services in this transaction.) Coupled with her
20

     prior holdings, as of 1 March 2018, defendant JIL had been issued and/or purchased a
21

     total of roughly 6,270,00 shares of GBT(Gopher’s) common stock.
22


            54
23                 See, Notice of Conversion dated 13 December 2017 executed by defendant
     Yossi Attia on behalf of defendants. HILLS.
24          55
                   See, p. 3, GBT’s Form 8-K dated 29 December 2017 and Exhibit 10-2. On 29
25   June 2017, GBT entered into Lock-Up and Leak-Out Agreements (“LULO”) with defendant S.
     HILLS, limiting and restricting their ability to exercise their conversion rights for a period of
26   nine (9) months and expiring on 28 March 2018.
            56
                   From 26 April 2017 through 15 November 2017, defendant S. HILLS was issued
27
     4,567,509 shares of GOPHER’s common stock. See, GOPHER Transaction Journal dated 13
     December 2017.
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 50
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 51 of 76 Page ID #:287


1
            [E]   President/CEO Michael Murray 6,503,726 Shares Of GBT(Gopher’s)
2                 Common Stock
3          89.    As of 11 April 2018, defendant MURRAY beneficially owned 13,900,000
4    shares of GBT(Gopher’s) common stock with a warrant to acquire 4,000,000 additional
5    shares.57
6           [F]   Defendant BODY SHOP’s Receipt of 2,000,000 Common Shares
7          90.    As of 4 August 2017, defendant BODY SHOP owned 2,000,000 shares of
8    GBT(Gopher’s) common stock; it is unclear how defendant BODY SHOP acquired
9    these shares and Gopher’s 2017 Annual Report dated 11 April 2018 provides no
10   provides no discussion or explanation.
11   As of 20 March 2018, defendant BODY SHOP ownership of GBT(Gopher’s) shares of
12   common stock.
13   had dwindled down to 600,000 shares.
14
           [G]    Defendants Glen Eagle/Darren Dunckel’s Consulting Fee:
15                2,000,000 Shares Of GBT(Gopher’s) Common Stock
16         91.    On 19 November 2018, GBT(Gopher) “issued 2,000,000 shares of
17   common stock to defendant GLEN EAGLE in consideration of its consulting services
18   associated with the negotiation of the number of shares to be delivered to Mobiquity
19   upon exercise of the Mobiquity Warrants.” 58
20
     OTC Markets Group Again Stops Quoting GOPH On Its OTCQB® Venture Market
21   And Again Demotes Its Pink® Open Market Due To Apparent Third-Party
     Promotional Activities Coincided With Higher Than Average Trading Volume And
22
     Fluctuations In The Company’s Stock Price
23
           92.    On 20 May 2019 and as had occurred previously on or about 13 December
24
     2017, GOPHER was again notified and was made aware by OTC Markets Group of
25
     “recent promotional activities surrounding the Company’s common stock” and as a
26


27         57
                   See, p. 36, GBT’s 2017 Annual Report.
           58
                   See, p. F-17, (96/108), GBT’s 2018 Annual Report.
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 51
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 52 of 76 Page ID #:288


1    result of these promotional activities, OTC Markets Group decided, effective 22 May
2    2019, to once again stop quoting GOPH on its OTCQB® Venture Market and instead
3    were relegated to the Pink® Open Market for its quotations.
4          93.    On 24 May 2019, GBT(Gopher), again claiming that it was unaware of any
5    such promotional activity until so informed by OTC Markets Group, issued a press
6    release pertaining to promotional activity and the change in quotation platforms for its
7    common stock and stating, in part, that:
8

           The activities may involve promotional newsletters, styled as “paid announcements”
9
           of Stellar Media Group, LLC, which was compensated $15,000 by a third party –
10         WWMG, LLC. The paid announcements were released under the names,
           PennyPicks, DamnGood Penny Picks, and BeatPennyStocks. Each of the paid
11
           announcements encouraged investors to put the Company’s common stock on their
12         watch list. These apparent third-party promotional activities coincided with
           higher than average trading volume and fluctuations in the Company’s stock
13
           price. . . . None of the Company, its officers, directors, employees, consultants,
14         and, to the Company’s knowledge, its controlling or affiliated stockholders (i.e.,
           stockholders who own 10% or more of the Company’s issued and outstanding
15
           common stock) has, directly or indirectly, authorized or been involved in any way
16         (including any payments to one or more third-parties) with the authorization,
           creation, or distribution of any promotional materials, including those noted above;
17
           and that none of the Company, its officers, directors, employees, consultants, and,
18         to the Company’s knowledge, the only potentially controlling or affiliated
19
           stockholder who sold or purchased shares of common stock of the Company within
           the last 30 days is an institutional investor that, effective 3 December 2018,
20         purchased a Senior Secured Redeemable Convertible Debenture from the Company.
21
           The Company believes that investor meets the criteria to be considered to be an
           “affiliate” of the Company.
22
           94.    Subsequently, on 30 August 2019, once again after the detection of illegal,
23
     unauthorized and paid promotional activities “surrounding the Company’s common
24
     stock”, nominal defendant GBT(Gopher) was once again unceremoniously dropped from
25
     trading on the OTCQB® Venture Market and again moved to the lowly OTC Pink®
26
     Sheets by the OTC Markets Group.
27


28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 52
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 53 of 76 Page ID #:289


1          95.        Undismayed and without shame, like an “old dog”, GBT(Gopher)
2    executives and Individual Insider Defendants, after “laying low” for a few months, once
3    again executed a series of manipulative machinations, again amending its Articles of
4    Incorporation, again executing a ”reverse stock” split, again merging with GBT
5    Technologies, Inc., a company also formed on 22 July 2009 and wholly controlled by
6    defendant JACOB and again changing its name and adopting the “merged out”
7    company’s name GBT Technologies, Inc. (“GBT”). As a result of these machinations, as
8    of 1 March 2015, GBT(Gopher’s) shares of common stock were again trading with
9    roughly the same management, same executives, same beneficial owners, same related
10   stockholders and same New York securities counsel in place.
11
                96.     As a result of GBT’s most recent “reverse split, effective 29 July 2019,
12
       nominal defendant GBT reported, “as of *, 2019”, a total of 2,166,592 shares of its
13
       common stock outstanding, evidencing roughly a 216,659,200 re-reverse stock split
14
       amount of outstanding shares.59 GBT also listed its post “reverse stock” split Stock
15
       Ownership of Management and Principal Shareholders. Most noteworthy were not
16
       the remaining principal stockholders, but the missing erstwhile principal
17
       stockholders and major players and their respective corresponding missing shares of
18
       nominal defendant GBT’s common stock, reflected partially below:
19


20       Chart 6         GBT Insider Shareholdings [As of 6 August 2019]
                         [Post Most Recent Reverse Stock Split (“1 per 100”)]
21


22          Principal         Shareholdings
         Shareholders         Fiscal Years 2016 + 2017      Fiscal Year 2018 Schedule 14 C
23
                                                                                 Filing
24


25


26


           59
27
                     See, p. 6, (or, 6/14), Schedule 14C (Rule 14C-101) Re Notice of Action undated
     (“ *, 2019) filed with SEC on 30 August 2019.
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 53
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 54 of 76 Page ID #:290


      Guardian Patch 60          -0-        11,900,000 61          16,500,000            -0-
1


2     Reko Holdings          69,321,000     70,960,000             69,321,000         393,210 62
3
      Stanley Hills              -0-         6,557,509              1,250,000            -0-
4

      J.I.L. Venture                         4,270,000              2,000,000            -0-
5


6     Glen Eagle                                                    2,000,000            -0-
7
      Latinex Casa de Cambio                                       20,026,702         200,268
8

       Ben Clymer’s Body                     2,000,000                600,000            -0-
9
       Shop
10


11
        Michael Murray 9,900,000            13,900,000             10,900,000       4,069,000

12      Danny Rittman       9,900,000        9,900,000              9,900,000          99,000
13
        Douglas Davis                                              2,300,000           23,000
14

       Robert M.                                                     500,000             5,000
15
       Yaspan
16


17
           97.     Plaintiffs JACKSON and BAUER are informed and believe that, in

18
     summary, based upon the Stock Ownership of Management and Principal Stockholders

19
     List, the Individual Insider Defendants i.e. GBT(Gopher’s) officers, directors, executive

20
     consultants, affiliates and fiduciaries, sold in excess of 69,000,000 shares of nominal

21

           60
22                 As of 27 March 2019, Guardian Patch held 7,500,000 shares of Gopher’s
     common stock and a warrant for 9,000,000 shares. See, pp. 41, 42 (or, 46-47/108), GBT’s
23   2018 Annual Report.
             61
                   As of 27 March 2019, Guardian Patch held 7,500,000 shares of Gopher’s
24
     common stock and a warrant for 9,000,000 shares.
             62
25                 According to the 14C Statement: “REKO Holdings, LLC hold the shares of
     common stock through Continental CYC Limitada. Robert Yaspan, former Chairman of the
26   Board of Directors, is the attorney in fact for REKO Holdings LLC holding voting and
     dispositive control over the securities held by REKO Holdings and its subsidiary.” See, p. 4,
27
     (or, 5/16) Schedule 14C (Rule 14C-101) Re Notice of Action undated (“ *, 2019) filed with
     SEC on 30 August 2019.
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 54
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 55 of 76 Page ID #:291


1    defendant GBT(Gopher’s) common stock previously held by them into the OTCQB
2    marketplace in a roughly nineteen (19) month period (1 January 2018 through July
3    2019) – a company is now totally worthless without net worth or valuable assets and
4    whose shares currently trade at $0.02 to $0.03 per shares.
5          98.    Due to the coronavirus disease COVID-19, the filing of nominal defendant
6    GBT’s Annual Report for 2019 was delayed until 27 May 2020.
7    Sale And Transfer of GBT(Gopher) Common Shares By Various Insider Affiliate
8    Defendants 63
9          99.    Plaintiffs JACKSON and BAUER are informed and believe that, from 2017
10   through 2018, defendant REKO had been issued a total of approximately 70,969,000
11   shares of GBT(Gopher) shares of common stock. As of 6 August 2020, according to the
12   Stock Ownership of Management and Principal Stockholders List, defendant REKO
13   held only 393,210 in post “reverse split” shares of GBT common stock (significantly
14   down from 693,210 post-split figure), signifying that REKO had sold or transferred
15   approximately 31,648,000 “pre-reverse split” shares of its GOPHER common stock.
16         100.    Plaintiffs JACKSON and BAUER are informed and believe that, through
17   25 September 2018, defendant GUARDIAN had been issued approximately 19,500,000
18   shares of Gopher common stock and held warrants for an additional 9,000,000 shares.
19   As of 6 August 2020, according to the Stock Ownership of Management and Principal
20   Stockholders List, defendant GUARDIAN was not listed as a shareholder, meaning that
21   all of GUARDIAN’s shares of GBT(Gopher) have been sold or transferred
22         101. Plaintiffs JACKSON and BAUER are informed and believe that, from 2017
23   through 2018, defendant S. HILLS had been issued a total of approximately 7,807,000
24   shares of GBT(Gopher) shares of common stock. As of 6 August 2020, according to the
25
           63
                   A Chart summarizing the sale and transfer of GBT(Gopher) Common Shares by
26   various Insider and Affiliate Defendants from 2016 through 2019 as set forth in paragraphs 97
     through 103 is marked as Exhibit B, is attached hereto and by this reference is incorporated
27
     herein.
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 55
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 56 of 76 Page ID #:292


1    Stock Ownership of Management and Principal Stockholders List, neither defendant S.
2    HILLS nor either defendants ATTIA are listed as shareholders, meaning that all of their
3    shares of GBT(Gopher) have been sold or transferred
4          102. Plaintiffs JACKSON and BAUER are informed and believe that, from 2017
5    through 2018, defendant JIL had been issued a total of approximately 6,270,000 shares
6    of GBT(Gopher) shares of common stock and held warrants for an additional 1,500,000
7    shares of GBT(Gopher) common stock. As of 6 August 2020, according to the Stock
8    Ownership of Management and Principal Stockholders List, defendant JIL is no longer
9    listed as shareholder, meaning that defendant JIL has sold or transferred all of its shares
10   of GOPHER common stock.
11         103. Plaintiffs JACKSON and BAUER are informed and believe that, from 2017
12   through 2018, defendant MURRAY had been issued approximately 13,900,000 shares of
13   GBT(Gopher’s) common stock and held a warrant to acquire and additional 4,000,000
14   shares. According to the Stock Ownership of Management and Principal Stockholders
15   List, as of 6 August 2019, defendant MURRAY’s only holds his unexercised warrant for
16   4,000,000 shares, apparently having sold 9,900,000 of his previously held shares of
17   GBT(Gopher’s) common stock
18         104. Plaintiffs JACKSON and BAUER are informed and believe that, from 2017
19   through 2018, defendant GLEN EAGLE had been issued a total of at least 2,000,000
20   shares of GBT(Gopher) common stock. As of 6 August 2020, according to the Stock
21   Ownership of Management and Principal Stockholders List, neither defendants GLEN
22   EAGLE nor DUNCKEL are listed as shareholders, meaning that that defendants GLEN
23   EAGLE and DUNCKEL’s shares of GBT(Gopher) common stock have been sold or
24   transferred
25         105.    Plaintiffs JACKSON and BAUER are informed and believe that, from
26   2017 through 2018, defendants BODY SHOP and CLYMER had been issued a total of
27   at least 2,000,000 shares of GBT(Gopher) common stock. As of 6 August 2020,
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 56
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 57 of 76 Page ID #:293


1    according to the Stock Ownership of Management and Principal Stockholders List,
2    neither defendants BODY SHOP nor CLYMER are listed as shareholders, meaning that
3    that defendants BODY SHOP and CLYMER’s shares of GBT(Gopher) common stock
4    have been sold or transferred.
5
                                      FIRST CAUSE OF ACTION
6
                                  BREACH OF FIDUCIARY DUTY
7


8                   [As and Against Defendants MO JACOB, GUARDIAN PATCH,
                    LLC, REKO HOLDINGS, LLC, RANDOLPH BEN CLYMER,
9
                    BEN CLYMER’S THE BODY SHOP PERRIS, LLC, STANLEY
10                  HILLS, LLC, J.I.L. VENTURE, LLC MICHAEL MURRAY,
                    YOSSI ATTIA, ANAT ATTIA, DARREN DUNCKEL, DANNY
11
                    RITTMAN, ROSEMARIE “PINKY” CLAMOR, MANSOUR
12                  KHATIB, GLEN EAGLE, EMPIRE STOCK TRANSFER, INC.,
                    PATRICK MOKROS]
13


14
           106.      Plaintiffs JACKSON and BAUER reallege and incorporate herein by
15
     reference each and every allegation hereinabove set forth, including the Preliminary
16
     Allegations and the General Allegations set forth in paragraphs 1 through 105,
17
     respectively, of this Complaint as though fully set forth herein.
18
           105. It has been the law in California that directors have a fiduciary relationship
19
     and the duty to act in the best interests of all shareholders, including minority
20
     shareholders. Remillard Brick Co. v. Remillard-Danhini (1952) 109 Cal.App.2d 405;
21
     Jones v. H. F. Ahmanson & Co. (1969) 1 Cal.3d 93.
22
     As the California Supreme Court stated:
23

           The extensive reach of the duty of controlling shareholders and directors to
24
           the corporation and its other shareholders was described by the Court of Appeal
25         in Remillard Brick . . . . where, quoting from the opinion of the United States
           Supreme Court in Pepper v. Litton, 308 U.S. 295 the court held: ‘A director is
26
           a fiduciary. . . . Their powers are powers in trust’. . . . Their dealings with the
27         corporation are subjected to rigorous scrutiny and where any of their contracts
           or engagements with the corporation is challenged the burden is on the director
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 57
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 58 of 76 Page ID #:294


           or stockholder not only to prove the good faith of the transaction but also
1
           to show its inherent fairness from the viewpoint of the corporation and those
2          interested therein. . . . He cannot utilize his inside information and his strategic
           position for his own preferment. . . . He cannot use his power for his personal
3
           advantage and to the detriment of the stockholders and creditors no matter how
4          absolute in terms that power may be and no matter how meticulous he is to
           satisfy technical requirements. For that power is at all times subject to the
5
           equitable limitation that it may not be exercised for the aggrandizement,
6          preference, or advantage of the fiduciary to the exclusion or detriment of
           (his constituency)’ . . . . In Remillard the Court of Appeal clearly indicated
7
           that the fiduciary obligations of directors and shareholders are neither
8          limited to specific statutory duties and avoidance of fraudulent practices nor
           are they owed solely to the corporation to the exclusion of other shareholders.”
9
           Jones, supra, 1 Cal.3d @ 108-109
10


11         107. Officers of a corporation similarly owe a fiduciary duty to the corporation.
12   See, e.g. Jones v. H. F. Ahmanson & Co. (1969) 1 Cal.3d 93; GAB Business Services,
13   Inc. v. Lindsey & Newsom Claim Services (2000) 83 Cal.App. 4th 409, 419, overruled on
14   other grounds by Reeves v. Hamilton (2004) 33 33 Cal.4th 1140, 1148 (“an officer who
15   participates in management of the corporation, exercising some discretionary authority,
16   has a fiduciary of the corporation as a matter of law”; Burt v. Irvine Co. (1965) 237
17   Cal.App.2d 828, 850 (“all corporate officers and directors have the same fiduciary duty
18   of good faith of the corporation and shareholders”); Daniel Orifice Fitting Co. v.
19   Whalen (1962) 198 Cal.App.2d 791, 794 (An officer who had participated in
20   management was held to necessarily owe a fiduciary duty to that company).
21
     Each Named Individual Insider Defendant Breached His/Her/Its
22   Fiduciary Duties And Good Faith To Nominal Defendant GBT And Its Shareholders
23         108. Each of the named Individual Insider Defendants, particularly defendants
24   JACOB, individually and in his capacity as the “control person” for GBT, defendants REKO
25   and GUARDIAN, in conjunction with DUNCKEL KHATIB and MURRAY, because of
26   their positions of leadership and authority as officers, directors, executive consultants,
27   affiliates and fiduciaries of GBT, were able to, and did, directly and/or indirectly, exercise
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 58
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 59 of 76 Page ID #:295


1    control over the wrongful acts complained of herein.
2          109. Each of the named Individual Insider Defendants, particularly defendants
3    JACOB, individually and in his capacity as the “control person” for GBT, defendants
4    REKO and GUARDIAN, and in conjunction with DUNCKEL KHATIB and MURRAY,
5    by reason of their respective positions as officers, directors, executive consultants,
6    affiliates, fiduciaries and “control persons” of GBT, together with the ability conferred
7    thereby to control the business and corporate affairs of nominal defendant GBT, owed,
8    and continue to owe, nominal defendant GBT and its stockholders the fiduciary
9    obligations of trust, loyalty, good faith, and due care, and were required to do their
10   utmost to control and manage the affairs of GBT in a fair, just, honest, and equitable
11   manner. By virtue of such duties, each of the named Individual Insider Defendants,
12   particularly defendants JACOB, individually and in his capacity as the “control person”
13   for GBT, defendants REKO and GUARDIAN, and in conjunction with DUNCKEL
14   KHATIB and MURRAY, were required to, among other things:
15
               [1]     Conducting the affairs of the Company in an efficient, business-like
16                     manner in compliance with all applicable laws, rules, and regulations
                       so as to make it possible to provide the highest quality performance of
17
                       GBT’s business, reasonably designed to prevent fraudulent,
18                     deceptive, or manipulative acts or practices;
19
               [2]     Ensuring that the Company complied with applicable legal
20                     obligations, requirements and regulations, including acting only
                       within the scope of its legal authority and disseminating truthful and
21
                       accurate statements to the investing public in the nominal defendant
22                     GBT’s Form 8-K’s, 10-Q’s, 10-K’s, press releases and
23
                       announcements, including;

24                      (a)   Reporting and notifying investors and shareholders in an honest
25
                              and forthright manner of any Material Event or corporate
                              change affecting GBT and it business operations, most
26                            importantly, GBT’s profitability or non-profitability of its
27
                              operations and the sustainability of its ongoing operations - a

28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 59
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 60 of 76 Page ID #:296


                            matter of utmost importance to GBT’s shareholders, the SEC
1
                            and potential investors;
2

                             i.   “Material Event” means and is defined as any addition or
3
                                  loss of a large customer, falling or rising sales, a merger
4                                 agreement, financial results above or below expectations,
                                  or important change in an important company's policy;
5


6             [3]    Acting in furtherance of the best interests of GBT and its stockholders
                     so as to benefit all stockholders equally, and not in furtherance of any
7
                     individual shareholder’s own personal interest or benefit;
8

              [4]    Remaining informed as to how GBT conducted its operations and,
9
                     upon receipt of notice or information of imprudent or unsound
10                   conditions or practices, make reasonable inquiry in connection
11
                     therewith and take steps to correct such conditions or practices and
                     make such disclosures as necessary to comply with the law;
12


13
              [5]    Diligently overseeing and maintaining GBT’s internal control system
                     to ensure strict compliance with GBT’s adopted insider trading
14                   policy making sure that it was being properly and continuously
15
                     enforced and implemented;

16            [6]    Ensuring that GBT was operated in a diligent, honest and prudent
17
                     manner in compliance with applicable laws, rules and regulations,
                     particularly in its compliance with all securities laws, in accordance
18                   with both State and Federal laws and regulations;
19
              [7]    Ensuring and monitoring in a proactive and reasonably designed
20                   manner to prevent GBT’s officers, directors, executive consultants,
21
                     affiliates and/or insiders from engaging in any fraudulent, deceptive,
                     manipulative acts, conduct or practices involving any illegal,
22                   unwarranted promotion and manipulation of GBT’s stock or trading
23
                     of GBT’s stock for their own personal financial benefit or gain,
                     including but not limited to;
24


25
                      (a)   Engaging in the creation and distribution of unauthorized and
                            illegal “paid announcements” promoting and touting
26                          GBT(Gopher’s) common stock through a third-party;
27


28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 60
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 61 of 76 Page ID #:297


               [8]     Implementing and maintaining adequate internal controls to
1
                       monitor and ensure that any and all consulting agreements
2                      proposed or entered into by GBT have been reviewed and approved
                       by independent and disinterested officers and directors in an
3
                       “independent and disinterested manner” to ensure that GBT pays
4                      “fair market value” and does not overpay, in a wasteful and
                       excessive manner, for the services contracted for; and
5


6              [9]     Protecting and safeguarding the Company’s assets from loss or waste.
7

           111. However, each of the named Individual Insider Defendants, particularly
8

     defendant JACOB, individually and in his capacity as the “control person” for GBT,
9

     defendants REKO and GUARDIAN and in conjunction with defendants DUNCKEL
10

     KHATIB and MURRAY in their respective capacities as GBT(Gopher’s) officers,
11

     directors, executive consultants, affiliates and insiders, with full awareness and actual
12

     knowledge of their respective wrongful acts and conduct with mutual substantial
13

     assistance breached their respective breaches of their respective fiduciary duties of good
14

     faith and loyalty by acting in a disloyal manner by preferring and putting their own
15

     personal financial interests before nominal defendant GBT and its shareholders’ interests
16

     and failing to live up to their fiduciary obligations by engaging in the wrongful acts and
17

     conduct alleged herein, including but not limited to:
18


19               [1]    Engaging in a continuous pattern of “assembly line-like” illusory
20
                        transactions sorely lacking true value, fashioned and structured to
                        appear as legitimate business transactions, either (1) seeking debt
21                      financing through the issuance of promissory notes convertible to
22
                        Gopher shares of common stock; or (ii) acquisitions and joint
                        ventures whereby GBT(Gopher) allegedly obtained part-ownership
23                      and/or exclusive licensing rights to allegedly valuable intellectual
24
                        the equity convertible and equity growth financing through
                        utilizing Securities Purchase Agreements or funded primarily by
25                      the sale and transfer of large volumes of GBT(Gopher’s) issued,
26
                        but unregistered securities and regularly and routinely reported in
                        GBT’s press releases and its 8-K, 10-Q and 10-K Forms
27                      (“Reports”) filed with the SEC.
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 61
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 62 of 76 Page ID #:298


1
                       (a)   GBT(Gopher) touted itself as “an emerging growth company
2                            that is creating and patenting innovative mobile microchip
                             (ICs) and software technologies based on the GopherInsight
3
                             ™ technology platform.” 64
4

                       (b)   By way of example, GBT(Gopher) entered into a transaction
5
                             with defendant Guardian Patch, LLC, an entity solely
6                            controlled by insider defendant Moshe, whereby “on 29
                             March 2016, the Company Gopher “contributed all of its
7
                             rights relating to its proprietary microchip that is within a
8                            sticky patch package (the “Patch”) to Guardian in
                             consideration of 50% of the profits generated by Guardian
9
                             LLC, and a commitment from Guardian LLC” to invest “all
10                           needed funds for the purpose of developing the Patch and
11
                             related products to the Patch, as well as funding the working
                             capital needs of the Company.” 65
12


13
                       (c) Albeit that its GopherInsight™ technology had never
                           generated any income whatsoever, on 25 September 2018,
14                         GBT(Gopher) “entered into a Joint Venture Interest Purchase
15
                           Agreement with Guardian, LLC pursuant to which the
                           Company purchased Guardian LLC’s 50% interest in a joint
16                         venture (‘JV Interest’) previously entered between the parties
17
                           in March 2016 . . .” In return, Guardian was issued
                           12,500,000 shares of GBT(Gopher’s) common stock valued
18                         at $11,750,000 “based on the closing stock price of the
19
                           Company’s common stock at the date of the Agreement.” 66

20              [2]   Fraudulently hyping and artificially “puffing up” GBT(Gopher’s)
21
                      financial viability, through false and misleading Form 8-K, 10-Q
                      and 10-K filings and press releases, intentionally misleading
22                    investors by concealing and failing to honestly report that, while
23
                      GBT’s 1 September 2017 acquisition of the “Preway/UGO (Assets)
                      generated what would appear to be considerable gross income,
24                    when all expenses were considered”, GBT(Gopher’s) Preway/UGO
25
                      operations were neither “actually profitable” nor sustainable,

26
          64
                See FN 6 above (GBT’s 2018 Annual Report dated 27 March 2019).
          65
27
                See, FN 7 above (GBT’s 2017 Annual Report dated 11 April 2018).
          66
                See, FN 8 above (GBT’s 2018 Annual Report dated 27 March 2019).
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 62
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 63 of 76 Page ID #:299


                      thereby failing to ensure that the sale of GBT(Gopher’s) shares of
1
                      common stock were traded and sold with full disclosure and
2                     without the issuance of any false and/or misleading statements;
3
                [3]   Orchestrating, managing and systematically coordinating a “market
4                     manipulation fraud” scheme (commonly referred to as a “pump-
                      and-dump”) designed to artificially inflate and boost the price of
5
                      GBT’s stock through the dissemination of false, misleading,
6                     positive and highly exaggerated public reports, statements, press
                      releases and promotions, creating the false impression that
7
                      GBT(Gopher’s) stock was being actively traded by independent
8                     investors and that its stock was in high market demand;
9
                       (a) In effect, managing a program and scheme of promotional
10                         activities i.e. a “stealth promotional network” by hiring and
11
                           compensating a small army of writers, both real and
                           imaginary, who systematically posted hundreds of bullish and
12                         highly favorable analysis pieces about GBT across numerous
13
                           investment sites, surreptitiously touting GBT’s stock, without
                           disclosing that they had been compensated. In effect,
14                         members of the public, in reading and reviewing these posted
15
                           bullish and highly favorable analysis, were lead to believe
                           that these were impartial analysis rather than paid advertising;
16


17
                       (b) Utilizing various manipulative trading stratagems, all with the
                           intended purpose of giving the market the false impression
18                         that there was real demand for GBT(Gopher’s) securities,
19
                           thereby manipulating the price of nominal defendant
                           GBT(Gopher’s) publicly-traded common shares in the
20                         marketplace higher through their coordinated plan of short-
21
                           term hype (“pump”);” and

22                     (c) Concurrently, selling their purportedly unrestricted shares at
23
                           the top of the market (“dump”) for then Individual Insider
                           Defendants’ own illicit personal financial gain and benefit,
24                         ultimately leaving those who bought on the ascent with huge
25
                           losses as GBT(Gopher’s) shares of common stock inevitably
                           crashed, all to the direct detriment of nominal defendant
26                         GBT(Gopher), its shareholders, including plaintiffs
27
                           JACKSON and BAUER.

28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 63
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 64 of 76 Page ID #:300


                  [4]   Failing to ensure and monitor in a proactive manner and aggressive
1
                        manner that none of GBT’s officers, directors, executive
2                       consultants, affiliates and/or insiders engaged in any illegal
                        activity, acts or conduct relative to the unwarranted and illegal
3
                        promotion and manipulation of GBT’s stock and/or , its trading on
4                       the OTCQB trading platform for their own personal financial
                        benefit or gain, including but not limited to;
5
                        an issuer or any person who is an officer, director or controlling
6                       person of an
7
                  [5]   Failing to diligently oversee and maintain the integrity of GBT’s
8                       internal control system to ensure strict compliance with GBT’s
                        adopted “insider trading” policy making sure that it was being
9
                        properly and continuously enforced and implemented; and
10


11
                  [6]   Failing to ensure that GBT was operated in a diligent, honest and
                        prudent manner in compliance with applicable laws, rules and
12                      regulations, particularly in its compliance with all securities laws,
13
                        in accordance with both State and Federal laws and regulations;
                        and
14


15         112.    As a result of each of the named Individual Insider Defendants’ conscious
16   acts and conduct and awareness of their respective breaches of their respective fiduciary
17   duties, Individual Insider Defendants i.e. GBT(Gopher’s) officers, directors, executive
18   consultants, affiliates and fiduciaries, sold in excess of 69,000,000 shares of nominal
19   defendant GBT(Gopher’s) common stock previously held by them into the OTCQB
20   marketplace in a roughly nineteen (19) month period (1 January 2018 through July
21   2019) – a company is now totally worthless without net worth or valuable assets and
22   whose shares currently trade at $0.02 to $0.03 per share. As a direct and proximate
23   cause, nominal defendant GBT(Gopher) and its shareholders, including plaintiffs
24   JACKSON and BAUER have incurred damages, the exact sum of which shall be
25   proven at trial, but which is believed to easily exceed Five Million Dollars ($5,000,000).
26         113. Plaintiffs JACKSON and BAUER are informed and believe and thereon
27   allege that each of the named Individual Insider Defendants’ acts and conduct in
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 64
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 65 of 76 Page ID #:301


1    breaching their respective fiduciary duties, as nominal defendant GBT(Gopher’s)
2    officers, directors, executive consultants, affiliates and insiders, is despicable conduct
3    carried on with a willful and conscious disregard for the rights of GBT and its
4    shareholders and constitutes an intentional misrepresentation, deceit, and concealment of
5    the material nonpublic facts utilized by these Individual Insider Defendants’ for their
6    own personal benefit depriving GBT and its shareholders, all of which was known to
7    these Individual Insider Defendants’ and intentionally concealed with the intent to
8    deprive GBT and its shareholders of their property and legal rights. Based on the above
9    allegations, plaintiffs JACKSON and BAUER, on behalf of GBT and its shareholders,
10   allege that the aforementioned conduct of the named Individual Insider Defendants was
11   carried out with malice and fraud as specifically defined by Civil Code § 3294 so as to
12   justify an award of punitive damages.
13
                                      SECOND CAUSE OF ACTION
14

                  AIDING AND ABETTING BREACH OF FIDUCIARY DUTY
15


16                 As and Against Defendants MO JACOB, GUARDIAN
                   PATCH, LLC, REKO HOLDINGS, LLC, RANDOLPH BEN
17
                   CLYMER, BEN CLYMER’S THE BODY SHOP PERRIS,
18                 LLC, STANLEY HILLS, LLC, J.I.L. VENTURE, LLC
                   MICHAEL MURRAY, YOSSI ATTIA, ANAT ATTIA,
19
                   DARREN DUNCKEL, DANNY RITTMAN, ROSEMARIE
20                 “PINKY” CLAMOR, MANSOUR KHATIB, GLEN EAGLE,
                   EMPIRE STOCK TRANSFER, INC., PATRICK MOKROS
21


22
           114.    Plaintiffs JACKSON and BAUER reallege and incorporate herein by
23
     reference each and every allegation hereinabove set forth, including the Preliminary
24
     Allegations, the General Allegations and the First Cause of Action set forth in
25
     paragraphs 1 through 105 and 106 through 113, respectively, of this Complaint as
26
     though fully set forth herein.
27


28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 65
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 66 of 76 Page ID #:302


1          115. Plaintiffs JACKSON and BAUER are informed and believe and thereon
2    allege that each of the named Individual Insider Defendants, particularly defendant
3    JACOB, individually and in his capacity as the “control person” for GBT, defendants
4    REKO and GUARDIAN and in conjunction with defendants DUNCKEL KHATIB and
5    MURRAY in their respective capacities as GBT(Gopher’s) officers, directors, executive
6    consultants, affiliates and insiders, with full awareness and actual knowledge of their
7    respective wrongful acts and conduct with mutual substantial assistance engaged in the
8    wrongful acts and conduct alleged herein, that their actions and conduct constituted an
9    ongoing breach of the fiduciary duties owed to nominal defendant GBT and its
10   shareholders under both State and Federal law.
11         116. Each of these named Individual Insider Defendants, particularly defendants
12   JACOB, individually and in his capacity as the “control person” for GBT, defendants
13   REKO and GUARDIAN and in conjunction with defendants DUNCKEL KHATIB and
14   MURRAY in their respective capacities as GBT(Gopher’s) officers, directors, executive
15   consultants, affiliates and insiders, with full awareness and actual knowledge of their
16   respective wrongful acts and conduct with mutual substantial assistance has aided and
17   abetted each and every other named Individual Insider Defendants in the breach of their
18   respective fiduciary duties of good faith and loyalty by concealing such breaches and
19   providing substantial assistance and encouragement to each and every other named
20   Individual Insider Defendant and by acting in such disloyal manner preferred and put
21   their own personal financial interests before nominal defendant GBT and its
22   shareholders’ interests.
23         117. As a result of each of the named Individual Insider Defendants’ breach of
24   fiduciary duty, nominal defendant GBT(Gopher) and its shareholders, including
25   plaintiffs JACKSON and BAUER have incurred damages, the exact sum of which shall
26   be proven at trial, but which is believed to exceed Five Million Dollars ($5,000,000).
27


28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 66
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 67 of 76 Page ID #:303


1          118. Plaintiffs JACKSON and BAUER are informed and believe and thereon
2    allege that each of the named Individual Insider Defendants’ acts and conduct in
3    breaching their respective fiduciary duties, as nominal defendant GBT(Gopher’s), as
4    GBT’s officers, directors, executive consultants, affiliates and insiders, is despicable
5    conduct carried on with a willful and conscious disregard for the rights of GBT and its
6    shareholders and constitutes an intentional misrepresentation, deceit, and concealment of
7    the material nonpublic facts utilized by these Individual Insider Defendants for their own
8    personal benefit depriving GBT and its shareholders, all of which was known to these
9    Individual Insider Defendants’ and intentionally concealed with the intent to deprive
10   GBT and its shareholders of their property and legal rights. Based on the above
11   allegations, plaintiffs JACKSON and BAUER, on behalf of GBT and its shareholders,
12   allege that the aforementioned conduct of the named Individual Insider Defendants was
13   carried out with malice and fraud as specifically defined by Civil Code § 3294 so as to
14   justify an award of punitive damages.
15
                                   THIRD CAUSE OF ACTION
16
        FRAUD – CONCEALMENT AND SUPPRESSION OF MATERIAL FACT
17


18                [As and Against Defendants MO JACOB, GUARDIAN
                  PATCH, LLC, REKO HOLDINGS, LLC, RANDOLPH BEN
19
                  CLYMER, BEN CLYMER’S THE BODY SHOP PERRIS,
20                LLC, STANLEY HILLS, LLC, J.I.L. VENTURE, LLC
                  MICHAEL MURRAY, YOSSI ATTIA, ANAT ATTIA,
21
                  DARREN DUNCKEL, DANNY RITTMAN, ROSEMARIE
22                “PINKY” CLAMOR, MANSOUR KHATIB, GLEN EAGLE,
                  EMPIRE STOCK TRANSFER, INC., PATRICK MOKROS]
23


24
           119.    Plaintiffs JACKSON and BAUER reallege and incorporate herein by
25
     reference each and every allegation hereinabove set forth, including the Preliminary
26
     Allegations and the General Allegations and the First Cause of Action, set forth in
27
     paragraphs 1 through 103 and 105 through 11, respectively, of this Complaint as though
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 67
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 68 of 76 Page ID #:304


1    fully set forth herein.
2           120. As alleged herein, each of the named Individual Insider Defendants,
3    particularly defendants JACOB, individually and in his capacity as the “control person”
4    for GBT, defendants REKO and GUARDIAN and in conjunction with DUNCKEL
5    KHATIB and MURRAY in their respective capacities as GBT(Gopher’s) officers,
6    directors, executive consultants, affiliates and insiders, with full awareness and actual
7    knowledge of their respective wrongful acts and conduct with mutual substantial
8    assistance have suppressed and concealed certain material facts which they had a duty to
9    disclose. In particular, each of the named Individual Insider Defendants, particularly
10   defendants JACOB, DUNCKEL KHATIB and MURRAY were aware of, knew and
11   intentionally concealed the fact that (a) while GBT’s 1 September 2017 acquisition of
12   the “Preway/UGO (Assets) generated what would appear to be considerable gross
13   income, when all expenses were considered”, GBT’s Preway/UGO operations were
14   neither “actually profitable” nor was GBT(Gopher’s) business model sustainable; 67 (b)
15   conducting, orchestrating and managing a “stealth promotional network” systematically
16   posting hundreds of bullish and highly favorable analysis pieces about GBT across
17   numerous investment sites, surreptitiously touting GBT’s stock, without disclosing that
18   these parties had been compensated, leading stock investors to believe that these were
19   impartial analysis rather than paid advertising, creating the false impression that
20   GBT(Gopher’s) stock was being actively traded by independent investors and that its
21   stock was in high market demand; and (c) concurrently selling their purportedly
22   unrestricted shares into the OTCBQ marketplace for their own illicit personal financial
23   gain and benefit (“Material Nonpublic Information”), ultimately leaving those who
24   bought on the ascent with huge losses as GBT(Gopher’s) shares of common stock
25   inevitably crashed, all to the direct detriment of nominal defendant GBT(Gopher), its
26   shareholders, including plaintiffs JACKSON and BAUER. (As the Individual Insider
27
            67
                   See, FN 22 above (Case No. 19 STCV 03320).
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 68
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 69 of 76 Page ID #:305


1    Defendants are well aware, insider trading by directors, officers, executive consultants or
2    employees is not permitted, whether or not in an open trading window, if they possess or
3    have access to material information that has not been disclosed publicly. Such trading is
4    illegal and normally results in criminal and civil penalties.)
5          121. Plaintiffs JACKSON and BAUER are informed and believe and thereon
6    allege that, each of the named Individual Insider Defendants, particularly defendants
7    JACOB, DUNCKEL KHATIB and MURRAY instead of publicly disclosing this
8    Material Nonpublic Information, made no public announcement in regard to these
9    Material Nonpublic Information to either any regulatory agency or its shareholders.
10         122. Plaintiffs JACKSON and BAUER are informed and believe and thereon
11   allege that, commencing in late 2017 through to the present, instead of disclosing this
12   Material Nonpublic Information, and anticipating the stock market’s negative reaction to
13   the undisclosed Material Nonpublic Information, if it were disclosed, GBT(Gopher’s)
14   named officers, directors, executive consultants, affiliates and insiders, instead of
15   publicly disclosing this Material Nonpublic Information, have been illegally and
16   wrongfully trading on the undisclosed Material Nonpublic Information into a declining
17   market, selling millions and millions of shares of GBT(Gopher’s) securities held and
18   controlled by them to unsuspecting members of the general public thereby benefitting
19   their own personal financial interests, resulting in a dramatic loss of share value.
20         123. Concurrently, during this period, GBT(Gopher’s) named officers, directors,
21   executive consultants, affiliates and insiders, with the assistance of defendants EMPIRE
22   and MOKROS acting as defendant GBT’s stock transfer agent, have sold and transferred
23   unregistered shares of GBT(Gopher’s) stock and have violated Rule §144 in their
24   dissemination and distribution of shares of GOPHER stock
25         124. Each of the named Individual Insider Defendants, particularly defendants
26   JACOB, individually and in his capacity as the “control person” for GBT, defendants
27   REKO and GUARDIAN and in conjunction with defendants DUNCKEL KHATIB and
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 69
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 70 of 76 Page ID #:306


1    MURRAY in their respective capacities as GBT(Gopher’s) officers, directors, executive
2    consultants, affiliates and insiders, with full awareness and actual knowledge of their
3    respective wrongful acts and conduct with mutual substantial assistance have, directly or
4    indirectly, personally benefitted from their collective and intentional non-disclosure of
5    the Material Nonpublic Information
6          125. By engaging in the acts and conduct described above, particularly in
7    paragraph 109 above, GBT(Gopher’s) Individual Insider Defendants, namely its officers,
8    directors, executive consultants, and affiliates have, in connection with their illegal sale
9    and transfer of nominal defendant GBT’s unregistered shares of common stock, by use
10   of the means and instrumentalities of interstate commerce, or the mails, or the facilities
11   of a national securities exchange:
12
             (i)       Employed devices, schemes or artifices to defraud GOPHER
13                     shareholders;
14
            (ii)       Made untrue statements of material facts or omitted to state material
15                     facts necessary in order to make the statements made, in light of the
                       circumstances under which they were made, not misleading; and/or
16


17          (iii)      Engaged in acts, practices or courses of business which operated or
                       would
18
                       operate as a fraud or deceit upon any person in connection with the
19                     purchase
20
                       or sale of any GOPHER shares or securities.
           126. By engaging in the foregoing wrongful acts and conduct, each of
21

     GBT(Gopher’s) named officers, directors, executive consultants, affiliates and insiders
22

     has violated and continue to violate both applicable Federal and state securities laws and,
23

     unless enjoined, will continue to so violate these laws.
24

           127. By engaging in the wrongful acts and conduct of GBT(Gopher’s) named
25

     officers, directors, executive consultants, affiliates and insiders, nominal defendant
26

     GBT(Gopher) and its shareholders, including plaintiffs JACKSON and BAUER, have
27

     suffered injury and incurred damages, the exact sum of which shall be proven at trial,
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 70
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 71 of 76 Page ID #:307


1    but which is believed to exceed Five Million Dollars ($5,000,000).
2          128. Plaintiffs JACKSON and BAUER are informed and believe and thereon
3    allege that each of the named Individual Insider Defendants’ acts and conduct in their
4    respective capacities as nominal defendant GBT(Gopher’s) officers, directors, executive
5    consultants, affiliates and insiders, in breaching their respective fiduciary duties,
6    constitutes despicable conduct carried on with a willful and conscious disregard for the
7    rights of nominal defendant GBT and its shareholders and constitutes intentional
8    misrepresentation, deceit, and concealment of the material nonpublic facts utilized by
9    these Individual Insider Defendants’ for their own personal benefit depriving nominal
10   GBT and its shareholders, all of which was known to these Individual Insider
11   Defendants’ and intentionally concealed with the intent to deprive GBT and its
12   shareholders of their property and legal rights. Based on the above allegations, plaintiffs
13   JACKSON and BAUER, on behalf of GBT and its shareholders, allege that the
14   aforementioned conduct of the named Individual Insider Defendants was carried out
15   with malice and fraud as specifically defined by Civil Code § 3294 so as to justify an
16   award of punitive damages.
17
                                    FOURTH CAUSE OF ACTION
18
                                           NEGLIGENCE
19


20             As and Against Defendants MO JACOB, GUARDIAN PATCH, LLC,
               REKO HOLDINGS, LLC, RANDOLPH BEN CLYMER,
21
               BEN CLYMER’S THE BODY SHOP PERRIS, LLC, STANLEY
22             HILLS, LLC, J.I.L. VENTURE, LLC MICHAEL MURRAY, YOSSI
               ATTIA, ANAT ATTIA, DARREN DUNCKEL, DANNY RITTMAN,
23
               ROSEMARIE “PINKY” CLAMOR, MANSOUR KHATIB, GLEN
24             EAGLE, EMPIRE STOCK TRANSFER, INC., PATRICK MOKROS]
25         129.    Plaintiffs JACKSON and BAUER reallege and incorporate herein by
26   reference each and every allegation hereinabove set forth, including the Preliminary
27   Allegations and the General Allegations set forth in paragraphs 1 through 105,
28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 71
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 72 of 76 Page ID #:308


1    respectively, of this Complaint as though fully set forth herein.
2          130. Pursuant to California Civil Code 1714(a), each of the named Individual
3    Insider Defendants, particularly defendants JACOB, DUNCKEL KHATIB and
4    MURRAY owed a duty of care to nominal defendant GBT(Gopher) and its shareholders,
5    including plaintiffs JACKSON and BAUER and each of them is responsible not only
6    for the result of their own intentional and wrongful acts and conduct, but also for injury
7    caused to nominal defendant GBT(Gopher) and its shareholders, including plaintiffs
8    JACKSON and BAUER by their collective want of ordinary care or skill in the
9    management and operation of nominal defendant GBT(Gopher’s) business operations,
10   particularly in regard to the issuance, sale and transfer of GBT’s unregistered securities .
11         131. By engaging in the wrongful acts and conduct alleged herein, nominal
12   defendant GBT(Gopher) and its shareholders, including plaintiffs JACKSON and
13   BAUER, have suffered injury and incurred damages, the exact sum of which shall be
14   proven at trial, but which is believed to exceed Five Million Dollars ($5,000,000).
15         132. Plaintiffs JACKSON and BAUER are informed and believe and thereon
16   allege that each of the named Individual Insider Defendants’ acts and conduct in
17   breaching their respective fiduciary duties, as nominal defendant GBT(Gopher’s)
18   officers, directors, executive consultants, affiliates and insiders, is despicable conduct
19   carried on with a willful and conscious disregard for the rights of nominal defendant
20   GBT and its shareholders and constitutes an intentional misrepresentation, deceit, and
21   concealment of the material nonpublic facts utilized by these Individual Insider
22   Defendants’ for their own personal benefit depriving GBT(Gopher) and its shareholders,
23   all of which was known to these Individual Insider Defendants’ and intentionally
24   concealed with the intent to deprive GBT and its shareholders of their property and legal
25   rights. Based on the above allegations, plaintiffs JACKSON and BAUER, on behalf of
26   GBT and its shareholders, allege that the aforementioned conduct of the named
27


28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 72
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 73 of 76 Page ID #:309


1    Individual Insider Defendants was carried out with malice and fraud as specifically
2    defined by Civil Code § 3294 so as to justify an award of punitive damages.
3

                                 DEMAND ALLEGATIONS
4


5    Demand By Plaintiffs Is Futile And Therefore Excused Because A Majority Of The
     Board Is Unable To Conduct An Independent And Objective Investigation Of
6
     Wrongful Conduct Because They Have Served On The Board Or Remain On The
7    Board
8          133. Plaintiffs JACKSON and BAUER bring this action derivatively and in the
9    right of and for the benefit of nominal defendant GBT(Gopher) to redress injuries and
10   damages suffered and to be suffered by GBT(Gopher) as a result of defendants’ breaches
11   of fiduciary duty, abuse of control and gross mismanagement. Plaintiffs and their
12   counsel will adequately and fairly represent the interests of GBT(Gopher) and enforcing
13   and prosecuting GBT’s rights.
14         134. As previously alleged, both plaintiffs JACKSON and BAUER are, were
15   and remain shareholders of nominal defendant GBT(Gopher) at the time of the
16   wrongdoing complained of.
17         135. Robert Yaspan, GBT’s long-time counsel, serves on the Board as its
18   Chairman, while Michael Murray, who serves as President, Mansur Khatib, who serves
19   as the Company’s Chief Executive Officer and Chief Financial Officer and Danny
20   Rittman are all listed as GBT Board members.
21         136. Based upon defendants’ acts and omissions in direct violation of their
22   fiduciary duties of care, good-faith, honesty and loyalty, a pre-suit demand on
23   GBT(Gopher’s) Board of Directors to bring the claims asserted in this action is excused
24   as a futile and useless act. A sizeable majority of GBT’s officers, directors, executive
25   consultants, affiliates and insiders have personally profited and benefitted financially
26   from the wrongdoing alleged in this Complaint and it was these same individuals who
27


28
     PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
     [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
     – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
     GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 73
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 74 of 76 Page ID #:310


1    oversaw GBT’s operations and benefitted from the wrongful acts and conduct
2    complained of herein.
3           137. Plaintiffs JACKSON and BAUER have not made any demand on GBT or
4    its Board of Directors to investigate and prosecute the wrongdoing alleged herein. Such
5    demand is excused because: (i) making a demand would be a futile and useless act as the
6    majority of GBT(Gopher’s) officers, directors, executive consultants, affiliates and
7    insiders have substantial financial interests and are highly unlikely, and probably
8    incapable of conducting an independent and objective investigation of the alleged
9    wrongdoing; and (ii) the wrongful conduct of the defendants is not subject to protection
10   under the business judgment rule. Under such circumstances, the demand requirement is
11   excused since making such a demand on GBT(Gopher’s) officers, directors, executive
12   consultants and/or affiliates would be futile, in effect, a request for these individuals to
13   that they sue themselves. Reed v. Norman (1957) 152 Cal.App.2nd 892; Shields v.
14   Singleton (1993) 15 Cal.App.4th 161, 1621-1622.
15                                 PRAYER FOR RELIEF
16          WHEREFORE, plaintiffs JACKSON and BAUER, on behalf of nominal
17   defendant GBT(Gophers’s) and its shareholders, pray for judgment against named
18   defendants, and each of them, as follows:
19   ON THE FIRST THROUGH FOURTH CAUSES OF ACTION
20          1.        General and special damages, according to proof at the time of trial, but not
21   less than Five Million Dollars ($5,000,000), which will be the subject of proof at the
22   time of trial;
23          2.        Consequential damages, including loss of profits, according to proof at the
24   time of trial;
25          3.        An award of restitution, disgorgement of all illicit proceeds generated by
26   each of the named defendants’ wrongful conduct as alleged herein in an amount
27   according to proof at the time of trial;
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 74
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 75 of 76 Page ID #:311


1           4.     An award of punitive or exemplary damages to be shown according to
2    proof at the time of trial;
3    ON ALL CAUSES OF ACTION
4           5.     Prejudgment interest on all damages as permitted by law on the amount of
5           damages
6    incurred from the time of their occurrence at the prevailing legal rate
7           6.     Reasonable attorneys’ fees and costs of litigation according to proof;
8           7.     Costs of suit herein incurred; and such other and further relief as the Court
9    deems just and proper.
                                             Respectfully submitted,
10
                                             WOLFGANG F. HAHN + ASSOCIATES
11


12

     DATED: 1 November 2020                  By: /s/ Wolfgang F.Hahn____________
13
                                                     Wolfgang F. Hahn
14                                                   Attorneys for Plaintiffs Robert
                                                     Warren Jackson and Gregory Bauer
15


16                                 CERTIFICATE OF SERVICE
17


18           I hereby certify that on 2 November 2020, I caused the filing of the foregoing with
     the Clerk of the Court using the CM/ECF system which will send notification of such
19
     filing to the following email addresses:
20

        Fahim Farivar, Esq. @fahim@farivarlaw.com
21
        Robert Yaspan, Esq. @ ryaspan@yaspanlaw.com
22      Joe McCarty, Esq. @ jmccarty@yaspanlaw.com
        Debbie Brand, Esq, @ dbrand@yaspanlaw.com
23


24


25
                                             By: /s/ Wolfgang F.Hahn__________
                                                     Wolfgang F. Hahn
26
                                                     Attorneys for Plaintiffs Robert
27                                                   Warren Jackson and Gregory Bauer
28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 75
Case 2:20-cv-09399-RGK-AGR Document 23 Filed 11/02/20 Page 76 of 76 Page ID #:312


1


2
                                       VERIFICATION
3


4
           I, Gregory Bauer, am the plaintiff in the above-entitled action. I have read the
5
     foregoing Complaint and know the contents thereof. The same is true of my own
6
     knowledge, except as to those matters which are therein alleged on information and
7
     belief, and as to those matters, I believe it to be true. I declare under penalty of perjury
8
     under the laws of the State of California that the foregoing is true and correct.
9


10
           Executed this 2nd of November 2020 in St. Augustine, Florida
11


12
                                                    /s/   Gregory Bauer__________
13                                                        Gregory Bauer
14


15


16


17


18


19


20


21


22


23


24


25


26


27


28
      PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DERIVATIVE CLAIMS FOR: DERIVATIVE CLAIMS FOR
      [1] BREACH OF FIDUCIARY DUTY; [2] AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; [3] FRAUD
      – CONCEALMENT AND SUPPRESSION; AND [4] NEGLIGENCE
      GREGORY BAUER + ROBERT WARREN JACKSON v. MOSHE JACOB, ET AL.                    PAGE 76
